Exhibit 10.4

 

EXECUTION COPY

 

AMENDED AND RESTATED SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED SECURITY AGREEMENT (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Agreement”)
is made and entered into as of December 5, 2016, by and among (i) ALMOST
FAMILY, INC., a Delaware corporation (“Borrower”), (ii) each of the SUBSIDIARY
GUARANTORS identified as such on the signatures pages to this Agreement
(together with any additional Subsidiaries of the Borrower which become parties
to this Agreement by executing a supplement hereto in the form attached as Annex
I, collectively with the Borrower, the “Grantors”), and (iii) JPMORGAN CHASE
BANK, N.A., acting as Administrative Agent (“Administrative Agent”) pursuant to
the Amended and Restated Credit Agreement dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; certain capitalized terms used in this Agreement have the
meanings assigned to such terms in the Credit Agreement unless expressly
otherwise defined in this Agreement and are incorporated by reference herein)
entered into among Borrower, Administrative Agent and the Lenders from time to
time party thereto as defined in the Credit Agreement.

 

WHEREAS, the Credit Agreement amends and restates in its entirety the Existing
Credit Agreement (as defined in the Credit Agreement), providing that, subject
to the terms and conditions set forth in the Credit Agreement, the Lenders have
severally agreed to make the Commitment for Loans and Letters of Credit and
other financial accommodations to or for the account of the Borrower;

 

WHEREAS, as a condition to the effectiveness of the Existing Credit Agreement,
certain of the Grantors entered into the Security Agreement, dated as of
December 2, 2010, with the Administrative Agent (as previously amended,
restated, supplemented or otherwise modified, the “Existing Security
Agreement”);

 

WHEREAS, each Grantor party to the Existing Security Agreement wishes to affirm
its obligations under the terms of the Existing Security Agreement and to amend
and restate the terms of the Existing Security Agreement and each Grantor wishes
to secure its obligations to the Secured Parties pursuant to the terms of this
Agreement; and

 

WHEREAS, Lenders have required as one of the conditions to the effectiveness of
the Credit Agreement that each of the Grantors execute and deliver this
Agreement to Administrative Agent for its benefit and the ratable benefit of the
Secured Parties;

 

NOW, THEREFORE, each of the Grantors and the Administrative Agent, on behalf of
the Secured Parties, hereby agree as follows:

 

1.                                      Reaffirmation and Grant of Security.
Each Grantor party to the Existing Security Agreement acknowledges and agrees
with the Administrative Agent that the Existing Security Agreement is amended,
restated and superseded in its entirety pursuant to the terms hereof.  Each
Grantor party to the Existing Security Agreement reaffirms the security interest
granted under the terms and conditions of the Existing Security Agreement and
agrees that such security interest (including, without limitation, any filings
made in connection therewith) remains in full force and effect and is hereby
ratified, reaffirmed and confirmed.  For valuable consideration, the receipt and

 

1

--------------------------------------------------------------------------------


 

legal sufficiency of which is hereby acknowledged by the Grantors, each Grantor
hereby pledges, assigns, transfers, and grants to Administrative Agent, for the
benefit of itself and for the ratable benefit of the Secured Parties, a
continuing security interest in all property described in Exhibit A attached to
and made a part of this Agreement as Collateral (the “Collateral”) to secure the
prompt and complete payment and performance of the Secured Obligations;
provided, that in no case shall the Collateral include any Excluded Assets.

 

2.                                      Authorization to File Financing
Statements. Each Grantor hereby irrevocably authorizes the Administrative Agent
at any time and from time to time to file in any Uniform Commercial Code (“UCC”)
jurisdiction any initial financing statements and amendments thereto that
(i) indicate the Collateral (a) as all personal property of such Grantor or
words of similar effect, regardless of whether any particular asset comprised in
the Collateral falls within the scope of Article 9 of the UCC as in effect in
the Commonwealth of Kentucky on the date of this Agreement (“Kentucky UCC”) or
the UCC of any other applicable jurisdiction, or (b) as being of an equal or
lesser scope or with greater detail, and (ii) contain any other information
required by part 5 of Article 9 of the Kentucky UCC or the UCC of any other
applicable jurisdiction for the sufficiency or filing office acceptance of any
financing statement or amendment, including (x) whether such Grantor is an
organization, the type of organization, and any organizational identification
number issued to such Grantor and, (y) in the case of a financing statement
filed as a fixture filing, a sufficient description of real property to which
the Collateral relates. Each Grantor agrees to furnish any such information to
Administrative Agent promptly upon request. Each Grantor also ratifies, if
applicable, its authorization for the Administrative Agent to have filed any
initial financing statements or amendments thereto if filed before the date of
this Agreement (including, without limitation, any filings made in connection
with the Existing Security Agreement).

 

3.                                      Representations and Warranties. Each
Grantor represents and warrants to Administrative Agent that:

 

A.                                    Each Grantor’s exact legal name (i.e., the
exact name of such Grantor as it appears in such Grantor’s organizational
documents, as amended, as filed in such Grantor’s jurisdiction of organization
or formation) and organizational form (e.g. corporation, limited liability
company) is that name and form set forth in the preamble to this Agreement in
the case of Borrower and the signature pages of this Agreement in the case of
each Grantor.

 

B.                                    Each Grantor’s mailing address and chief
executive office is set forth in Exhibit B attached to and made a part of this
Agreement.

 

C.                                    The Collateral is used for business
purposes, and the Collateral and the books and records pertaining to the
Collateral are maintained at the addresses set forth in Exhibit B to this
Agreement.

 

D.                                    Each Grantor is the owner of the
Collateral or has rights in or the power to transfer the Collateral and the
Collateral is free from all liens and security interests as of the date of this
Agreement except for the liens and security interests permitted by the express
terms of the Loan Documents.

 

2

--------------------------------------------------------------------------------


 

E.                                     The execution and performance of this
Agreement will not, either immediately, or with notice and/or passage of time,
result in the creation or imposition of any encumbrance upon any of the
Collateral except as granted by this Agreement.

 

F.                                      At no time during the five (5) years
preceding the date of this Agreement has any Grantor or any other business or
organization to which such Grantor became the successor by merger,
consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise operated under any assumed name or other name than the
name of such Grantor first set forth in this Agreement.

 

G.                                    No Grantor holds any commercial tort claim
except any as more particularly described in Exhibit A to this Agreement.

 

H.                                   The names and addresses of all persons or
entities other than a Grantor that have possession or are intended to have
possession of any of the Collateral are set forth in Exhibit B to this
Agreement.

 

I.                                        Exhibit B to this Agreement contains a
complete and accurate listing as of the date hereof of all Intellectual Property
of any Grantor that is registered with the United States Patent and Trademark
Office, the United States Copyright Office or other Governmental Authority.

 

J.                                        The security interests granted
pursuant to this Agreement constitute a legal and valid first priority security
interest in favor of the Administrative Agent, for the benefit of the Secured
Parties, securing the payment and performance of each Grantor’s Secured
Obligations and upon completion of the filings and other actions specified on
Exhibit C to this Agreement (all of which, in the case of all filings and other
documents referred to on said Exhibit, have been delivered to the Administrative
Agent in duly completed and executed form, as applicable, and may be filed by
the Administrative Agent at any time) and payment of all filing fees, will
constitute fully perfected security interests in all of the Collateral, prior to
all other Liens on the Collateral except for those expressly permitted by
Section 6.02 of the Credit Agreement.

 

4.                                      Covenants. Each Grantor agrees with
Administrative Agent that until the Secured Obligations have been paid in full
and discharged to the satisfaction of Administrative Agent:

 

A.                                    Each Grantor will execute and deliver to
Administrative Agent all information, legal descriptions, financing statements
and any amendments thereto to the extent, if any, that such Grantor’s signature
thereof is required, and such other documents and instruments pertaining to the
Collateral as are necessary in the sole opinion of Administrative Agent to
create, perfect, maintain, preserve and enforce the security interest of
Administrative Agent in and if applicable, control of, the Collateral,
including, but not limited to, the following actions with respect to the
following types of Collateral:

 

3

--------------------------------------------------------------------------------


 

(1)                                 If any Grantor owns or acquires any
instrument (other than checks and other payment instruments received and
collected in the ordinary course of business), promissory note or tangible
chattel paper in an amount as to each such item of $10,000 or more, or in any
amount at a time when the sum of all such instruments exceeds $100,000, such
Grantor shall within ten (10) days of such ownership or acquisition notify
Administrative Agent thereof and shall at Administrative Agent’s request and
option, promptly endorse, assign and deliver the same to Administrative Agent,
accompanied by such instruments of transfer or assignment duly executed in blank
as Administrative Agent may from time to time specify as further security
hereunder.

 

(2)                                 For each deposit or similar account that any
Grantor at any time opens or maintains, such Grantor shall, at Administrative
Agent’s request and option, pursuant to an agreement in form and substance
satisfactory to Administrative Agent, either (i) cause the depositary bank to
agree to comply at any time with instructions from Administrative Agent to such
depositary bank directing the disposition of funds from time to time credited to
such deposit account, without further consent of such Grantor, or (ii) arrange
for Administrative Agent to become the customer of the depositary bank with
respect to the deposit account, with such Grantor being permitted, only with the
consent of Administrative Agent, to exercise rights to withdraw funds from such
deposit account. Each Grantor hereby appoints Administrative Agent as the
attorney-in-fact for such Grantor, which appointment is coupled with an interest
and is irrevocable, for the purpose of executing and delivering on each such
Grantor’s behalf the agreements authorized in the immediately preceding
sentence. The provisions of this Section 4(A)(2) of this Agreement shall not
apply to deposit accounts for which Administrative Agent is the depositary, nor
to deposit accounts specially and exclusively used for payroll, payroll taxes
and other employee wage and benefit payments to or for the benefit of any
Grantor’s salaried employees.

 

(3)                                 If any inventory or other goods having a
value greater than $10,000 are at any time in the possession of a bailee, the
Grantors shall promptly notify Administrative Agent thereof and, if requested by
Administrative Agent, shall promptly obtain an acknowledgment from the bailee,
in form and substance satisfactory to Administrative Agent, that the bailee
holds such Collateral for the benefit of Administrative Agent and shall act upon
the instructions of Administrative Agent, without the further consent of any
Grantor.

 

(4)                                 If any Grantor at any time holds or acquires
an interest having a value greater than $10,000 in any electronic chattel paper
or any “transferable record,” as that term is defined in Section 201 of the
federal Electronic Signatures in Global and National Commerce Act, or in §16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, such Grantor shall promptly notify Administrative Agent thereof
and, at the request of Administrative Agent, shall take such action as
Administrative Agent may reasonably request to vest in Administrative Agent
control of such electronic chattel paper or control under Section 201 of the
federal Electronic Signatures in Global and National Commerce Act or, as the
case may be, §16 of the Uniform Electronic Transactions Act, as so in effect in
such jurisdiction, of such transferable record.

 

4

--------------------------------------------------------------------------------


 

(5)                                 If any Grantor is at any time a beneficiary
under a letter of credit with a stated amount of $25,000 or more, such Grantor
shall promptly notify Administrative Agent thereof and, at the request and
option of Administrative Agent, such Grantor shall, pursuant to an agreement in
form and substance satisfactory to Administrative Agent, either (i) arrange for
the issuer and any confirmer of such letter of credit to consent to an
assignment to Administrative Agent of the proceeds of any drawing under the
letter of credit, or (ii) arrange for Administrative Agent to become the
transferee beneficiary of the letter of credit, with Administrative Agent
agreeing, in each case, that the proceeds of any drawing under the letter of
credit are to be released to such Grantor unless an Event of Default has
occurred and is continuing, in which case the proceeds shall, at the option of
Administrative Agent, be retained by Administrative Agent as cash collateral for
the Secured Obligations or applied as a prepayment of the Loans.

 

(6)                                 If any Grantor shall at any time hold or
acquire a commercial tort claim with an estimated value of $25,000 or more, such
Grantor shall immediately notify Administrative Agent in a writing signed by
such Grantor and describing the brief details thereof and grant to
Administrative Agent in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance satisfactory to Administrative Agent.

 

(7)                                 If any Grantor at any time registers any
Intellectual Property with an agency of the government of the United States,
such Grantor will provide Administrative Agent with details of that registration
concurrently therewith and, if requested by Administrative Agent, enter into
such documentation as Administrative Agent requests in order to perfect or
otherwise protect the security interest of Administrative Agent for the benefit
of the Secured Parties therein.

 

B.                                    Each Grantor will take any other action
reasonably requested by Administrative Agent to insure the attachment,
perfection and first priority of, and the ability of Administrative Agent to
enforce, Administrative Agent’s security interest in any and all of the
Collateral including, without limitation, (i) executing, delivering and, where
appropriate, filing financing statements and amendments relating thereto under
the Kentucky UCC or the UCC of any other jurisdiction, to the extent, if any,
that such Grantor’s signature thereon is required therefor, (ii) causing
Administrative Agent’s name to be noted as secured party on any certificate of
title for a titled good if such notation is a condition to attachment,
perfection or priority of, or ability of Administrative Agent to enforce,
Administrative Agent’s security interest in such Collateral, (iii) complying
with any provision of any statute, regulation or treaty of the United States as
to any Collateral if compliance with such provision is a condition to
attachment, perfection or priority of, or ability of Administrative Agent to
enforce, Administrative Agent’s security interest in such Collateral,
(iv) obtaining governmental and other third party consents and approvals,
including without limitation, any consent of any licensor, lessor or other
person obligated on Collateral, (v) obtaining waiver from mortgagees and
landlords in form and substance satisfactory to Administrative Agent,
(vi) providing Administrative Agent from time to time on or before five (5) days
following any request from Administrative Agent for same with a current listing
of all deposit accounts maintained by or in the name of such Grantor and the
names and addresses of all account debtors and customers of such Grantor or such
other information with respect to any Collateral as the Administrative Agent may
reasonably request, and (vii) taking all actions required by any earlier
versions of the UCC or, as applicable, by other law, in any relevant UCC
jurisdiction, or, as applicable, by other law as applicable in any foreign
jurisdiction.

 

5

--------------------------------------------------------------------------------


 

C.                                    Each Grantor will defend the Collateral
against the claims and demands of all persons; comply in all material respects
with all applicable federal, state and local statutes, laws, rules and
regulations, the noncompliance with which could have a material adverse effect
on the value of the Collateral or the security intended to be afforded
Administrative Agent hereby; and pay all ad valorem property taxes which
constitute or may constitute a lien against any of the Collateral, prior to the
date when penalties or interest would attach to such taxes.

 

D.                                    Each Grantor will, if requested by
Administrative Agent, insure the Collateral at such Grantor’s expense against
such risks, in such amounts, and with such insurers as Administrative Agent may
request. Each Grantor’s policies of insurance shall contain waiver of
subrogation clauses, shall name Administrative Agent as an additional insured or
loss payee, as applicable, pursuant to a standard Administrative Agent’s
endorsement and shall, unless otherwise agreed by the Administrative Agent,
provide that such policies may not be canceled or modified except on thirty (30)
days’ prior written notice thereof (or ten (10) days in the case of cancellation
for non-payment of premiums) from the insurer to Administrative Agent and
otherwise shall be on terms satisfactory to Administrative Agent.  Each Grantor
shall promptly deliver the original or, at the option of Administrative Agent,
certificates of all such insurance policies to Administrative Agent and shall
also cause to be delivered to Administrative Agent all renewals thereof. Each
Grantor also shall deliver to Administrative Agent at least ten (10) days prior
to the respective due dates, renewal dates or expiration dates of such policies,
proof of advance payment of all premiums thereof. If any Grantor fails to obtain
such insurance, Administrative Agent shall have the absolute right (but not the
obligation) to obtain same at such Grantor’s expense, and such Grantor shall
reimburse Administrative Agent therefor, with interest thereon at the Alternate
Base Rate immediately upon Administrative Agent’s demand.

 

Each Grantor hereby assigns to Administrative Agent all rights to receive
proceeds of all insurance which is or may be required pursuant to this
Section 5(D), not exceeding the unpaid balance of the Secured Obligations to
Administrative Agent, and authorizes Administrative Agent as the agent of such
Grantor and its attorney-in-fact to obtain, following the occurrence and during
the continuance of an Event of Default, such proceeds and to endorse and
negotiate any draft for such proceeds in such Grantor’s name or otherwise. In
the event of damage or destruction of any of the Collateral covered by such
insurance, any proceeds from such insurance shall upon request of Administrative
Agent, following the occurrence and during the continuance of an Event of
Default, be paid to Administrative Agent and, at the option of Administrative
Agent, be applied either to reduce the Secured Obligations, or endorsed to the
applicable Grantor and disbursed from time to time by Administrative Agent at
such Grantor’s written request but only for the repair and/or replacement of
such damaged or destroyed Collateral. While such insurance proceeds are in the
possession of Administrative Agent, Administrative Agent shall have and hereby
is granted by any such Grantor a first and prior security interest in such
proceeds and cash and in all the repaired and replaced Collateral, and each such
Grantor shall execute all such instruments in connection therewith as
Administrative Agent shall require.

 

E.                                     Each Grantor will keep the Collateral in
good condition and repair, reasonable wear and tear excepted, and will permit
Administrative Agent and its designees to inspect the Collateral and the books
and records of such Grantor at any reasonable time and from time to time.

 

6

--------------------------------------------------------------------------------


 

F.                                      Each Grantor will maintain accurate
records of the Collateral, and will permit Administrative Agent, upon request by
Administrative Agent from time to time, to inspect the Collateral and all
evidence of ownership of the Collateral and all other books and records relating
to the Collateral.

 

G.                                    Each Grantor will advise Administrative
Agent in writing, at least thirty (30) days prior thereto, of any change in the
locations where any of the Collateral is kept.

 

H.                                   No Grantor will permit any part of the
Collateral, or any of the records concerning same, to be removed from the
present locations thereof except in the ordinary course of business without the
prior written consent of Administrative Agent, provided such consent is not
unreasonably withheld.

 

I.                                        No Grantor will (i) sign or authorize
the signing on such Grantor’s behalf or the filing of any financing statement
naming such Grantor as debtor covering all or any portion of the Collateral or
(ii) permit any liens or security interests to attach to any of the Collateral
except the security interests created by this Agreement and otherwise as
permitted by the express terms of Section 6.02 of the Credit Agreement.

 

J.                                        No Grantor will permit any material
part of the Collateral to be levied upon under any legal process.

 

K.                                    No Grantor will sell, assign, lease or
otherwise dispose of any of the Collateral except in the ordinary course of
business and when such disposal of Collateral shall not have a material adverse
effect on the business of such Grantor, without the prior written consent of
Administrative Agent.

 

L.                                     No Grantor will permit anything to be
done that may impair the value of any of the Collateral or the security intended
to be afforded (material to the assets or the businesses of such Grantor or the
value of the security hereunder) by this Agreement.

 

M.                                 No Grantor will permit any of the Collateral
to become an accession or improvement to, or affixed to, other property in which
Administrative Agent does not hold a security interest.

 

N.                                    No Grantor will, except upon thirty (30)
days’ prior written notice to the Administrative Agent and the delivery to the
Administrative Agent of duly authorized and, where required, executed copies of
all additional financing statements and other documents reasonably requested by
the Administrative Agent to maintain the validity, perfection and priority of
the security interests provided for herein, (i) without limiting the
prohibitions on mergers involving the Grantors contained in the Credit
Agreement, change its legal name, jurisdiction of organization or the location
of its chief executive office or sole place of business, if applicable, form
that referred to in Exhibit B to this Agreement, or (ii) change its legal name,
identity or structure to such an extent that any financing statement filed by
the Administrative Agent in connection with this Agreement would become
misleading.

 

O.                                    No Grantor will, nor will it permit any
Subsidiary to, amend, modify or waive any of its rights under its charter,
articles or certificate of organization or incorporation and

 

7

--------------------------------------------------------------------------------


 

bylaws or operating, management or partnership agreement, joint venture
agreement or other organizational or governing documents, to the extent any such
amendment, modification or waiver would be adverse to the Secured Parties.

 

5.                                      Appointment of Attorney-in-Fact. Each
Grantor hereby irrevocably appoints Administrative Agent as such Grantor’s
attorney-in-fact to do all acts and things which Administrative Agent may deem
necessary or appropriate to perfect and continue perfected the security interest
in the Collateral granted pursuant to this Agreement and to protect the
Collateral, including, but not in any way limited to, the execution, if
required, and filing of financing statements or amendments thereto covering the
Collateral in Grantor’s name, as Grantor’s attorney-in-fact, wherever and
whenever Administrative Agent deems appropriate. All fees and taxes required for
or in connection with any such filing shall be paid for by Grantor on demand of
Administrative Agent and if paid by Administrative Agent, Grantor shall provide
reimbursement therefor, with interest thereon at the Applicable Rate,
immediately upon request of Administrative Agent.

 

Each Grantor acknowledges that pursuant to Section 9-509(b) of the UCC and any
other applicable law, the Administrative Agent is authorized to file or record
financing or continuation statements, and amendments thereto, and other filing
or recording documents or instruments with respect to the Collateral in such
form and in such offices as the Administrative Agent reasonably determines
appropriate to perfect or maintain the perfection of the security interests of
the Administrative Agent under this Agreement.  Each Grantor agrees that such
financing statements may describe the Collateral in the same manner as described
in the Collateral Documents or as “all assets” or “all personal property” of
such Grantor, whether now owned or hereafter existing or acquired by such
Grantor or such other description as the Administrative Agent, in its sole
judgment, determines is necessary or advisable.  A photographic or other
reproduction of this Agreement shall be sufficient as a financing statement or
other filing or recording document or instrument for filing or recording in any
jurisdiction.

 

6.                                      Default and Remedies. Upon the
occurrence of any Event of Default, Administrative Agent may declare all of the
Secured Obligations to be automatically and immediately due and payable in full,
without demand or notice of any kind, and Administrative Agent shall have all
rights and remedies in and against the Collateral and otherwise of a secured
party under the Kentucky UCC (whether or not the Kentucky UCC applies to the
affected Collateral), the UCC of any other jurisdiction, and all other
applicable laws or in equity, and shall also have all rights and remedies
provided herein, and in any other agreements between any Grantor and
Administrative Agent, all of which rights and remedies shall, to the fullest
extent permitted by law, be cumulative.  Administrative Agent shall have the
right to have the Collateral and all of the records pertaining to the Collateral
delivered to Administrative Agent by any Grantor at a place reasonably
convenient to Administrative Agent and such Grantor. If the Collateral consists
in whole or in part of accounts, general intangibles and/or contract rights,
Administrative Agent shall have the right to notify all obligors of any of the
same that the same have been assigned to Administrative Agent and that all
payments thereon are to be made directly to Administrative Agent, including to
any cash collateral account Administrative Agent elects to establish in the name
of Administrative Agent for the benefit of any Grantor, and to settle,
compromise, or release, on terms acceptable to Administrative Agent, in whole or
in part, any amounts owing on such accounts, general intangibles and contract
rights, and to enforce payment and prosecute any action

 

8

--------------------------------------------------------------------------------


 

or proceeding with respect to same, and to extend the time of payment, make
allowances and adjustments to and issue credits in the name of Administrative
Agent or any Grantor. Each Grantor will pay, as part of the Secured Obligations
secured hereby, all amounts, including but not limited to Administrative Agent’s
reasonable attorneys’ fees, where permitted by applicable law, the cost of any
field audit of the Collateral conducted by Administrative Agent or a third party
at the request of Administrative Agent, the expenses of any accountants or
consultants engaged by Administrative Agent to examine the financial and
accounting records of such Grantor, and all sums paid by Administrative Agent
(i) for taxes, levies and insurance on, repair to, or appraisals, valuations and
maintenance of, the Collateral or any real estate owned in fee or leased by any
Grantor and encumbered by a lien in favor of Administrative Agent securing any
part of the Secured Obligations, and (ii) in collecting proceeds of, taking
possession of, disposing of, or preserving the Collateral, either directly or
pursuant to the appointment of a receiver, with interest on all of same at the
Applicable Rate. Administrative Agent may bid upon and purchase any or all of
the Collateral at any public sale thereof. Administrative Agent may dispose of
all or any part of the Collateral at public or private sale(s) in one or more
lots and at one or more times and from time to time, and upon such terms and
conditions, including a credit sale, as Administrative Agent may, in compliance
with any mandatory requirements of applicable law, determine to be commercially
reasonable. Administrative Agent may sell the Collateral without giving any
warranties as to the Collateral and may specifically disclaim any warranties of
title or the like. Administrative Agent may apply the net proceeds (in the case
of a credit sale such Grantor will only be credited with payments actually
received by Administrative Agent as a part of any such credit sale) of any such
disposition of the Collateral or any part thereof, after deducting all costs
incurred in connection therewith, including Administrative Agent’s reasonable
attorneys’ fees, and costs and expenses incidental to the holding, or preparing
for sale, in whole or in part, of the Collateral, and with interest thereon at
the Alternate Base Rate, in such order as Administrative Agent may, in
accordance with applicable laws, elect, to the Secured Obligations and any
remaining proceeds shall be paid to the applicable Grantor or other party
entitled thereto.

 

7.                                      Termination. This Agreement and the
security interest and the rights of Administrative Agent hereunder shall
terminate on the date that all of the Secured Obligations have been paid in full
or otherwise discharged to the complete satisfaction of Administrative Agent,
except that such termination shall be void and the security interest and the
rights of Administrative Agent hereunder automatically shall be reinstated if,
following such termination, a claim (“Post Termination Claim”) is made against
Administrative Agent under any federal, state or other bankruptcy, insolvency or
similar law to recover any payments made on the Secured Obligations. Upon such
termination, Administrative Agent shall, upon request of, and at the cost and
expense of the Grantors, execute and deliver for filing in each office where any
financing statement relative to this Agreement shall have been filed,
termination statements under the Uniform Commercial Code terminating
Administrative Agent’s interests in the Collateral, subject to the provisions
concerning a Post Termination Claim set forth in the immediately preceding
sentence.

 

8.                                      Notices. Except for any notice required
under applicable law to be given in another manner, any notice given under this
Agreement shall be given in the manner stipulated by Section 9.01 of the Credit
Agreement. Each Grantor irrevocably designates Borrower as the agent for such
Grantor for the purpose of receiving any notices from Administrative Agent or
any other Secured Party pursuant to this Agreement and agrees that notices given
by Administrative Agent or any

 

9

--------------------------------------------------------------------------------


 

other Secured Party to the Borrower shall be effective as notice to each Grantor
if given in a manner stipulated by the Credit Agreement.

 

9.                                      Acknowledgments and Waivers. Each
Grantor agrees that the whole or any part of the Collateral and any other
security now or hereafter held for any of the Secured Obligations secured hereby
may be exchanged, compromised or surrendered by the Administrative Agent from
time to time; that any guarantor, now or hereafter, of any of the Secured
Obligations, and any pledgors of Collateral now or hereafter for any of the
Secured Obligations may be released in whole or in part from time to time; that
any of the Secured Obligations may be renewed or extended or accelerated, in
whole or in part from time to time; that any of the provisions of any of the
Loan Documents or of any other instrument or agreement securing, guaranteeing or
otherwise pertaining to the Secured Obligations may be modified or waived on one
or more occasions; and that each Grantor and the Collateral pledged hereunder
shall remain bound hereunder notwithstanding any such exchanges, compromises,
surrenders, extensions, renewals, accelerations, indulgences or releases, all of
which may be effective without notice to or further consent by any Grantor and
none of which shall affect the right of the Administrative Agent to pursue the
remedies available to the Administrative Agent under this Agreement or
otherwise. The ability of Administrative Agent to pursue its remedies hereunder
with respect to the Collateral shall be direct and immediate and not conditional
or contingent upon the pursuit of any remedies against any Grantor or any other
person or entity or against any or all of the other security or liens available
to the Administrative Agent for the payment of the Secured Obligations secured
hereby. Each Grantor hereby waives any claim to marshalling of assets, any right
to require that any action be brought against such Grantor or any other person
or entity prior to the exercise by Administrative Agent of its remedies with
respect to the Collateral, and waives any right to require that resort be had to
any security apart from the Collateral prior to action by Administrative Agent
hereunder to realize upon the Collateral.

 

10.                               Other Provisions and Conditions.

 

A.                                    Without limiting the generality of
Section 1 hereof, the security interest created by this Agreement attaches to
all types of property described in the Agreement and hereafter acquired by any
Grantor, whether as replacement for any of the Collateral or otherwise.

 

B.                                    This Agreement shall bind each Grantor and
its successors and assigns and shall inure to the benefit of Administrative
Agent and its successors and assigns.

 

C.                                    Time shall be of the essence in the
performance by each Grantor of all the covenants, obligations and agreements of
such Grantor hereunder.

 

D.                                    The invalidity or unenforceability of any
provision hereof shall not affect or impair the validity or enforceability of
any other provisions of this Agreement.

 

E.                                     As used herein, as appropriate, the
singular use includes the plural, and the plural includes the singular.

 

F.                                      All exhibits and schedules attached to
this Agreement are an integral part hereof and are incorporated herein as though
fully set forth at this point.

 

10

--------------------------------------------------------------------------------


 

G.                                    No course of dealing in respect of, nor
any omission or delay in the exercise of, any right, power, remedy or privilege
vested in Administrative Agent or any other Secured Party by this Agreement
shall operate as a waiver thereof, and any waiver by Administrative Agent or any
other Secured Party shall only be effective if in writing and signed by an
officer of Administrative Agent.

 

H.                                   No amendment or modification of any
provision of this Agreement, nor consent to any departure by any party
therefrom, shall be binding and effective unless the same shall be in writing
and signed by a duly authorized representative of Administrative Agent, which
writing shall be strictly construed.

 

I.                                        In the event of any inconsistency
between the several captions and section headings of this Agreement and the
provisions to which they pertain, the meaning of the provisions shall control.

 

J.                                        This Agreement contains the final,
complete and exclusive agreement of the parties pertaining to its subject matter
and supersedes all prior written and oral agreements pertaining thereto.

 

K.                                    Any word used in Exhibit A to this
Agreement (and elsewhere in this Agreement unless the context requires
otherwise), and defined in the Kentucky UCC shall have the meaning set forth for
such word in the Kentucky UCC; provided, however, that the term “instrument”
shall be such term as defined in Article 9 of the Kentucky UCC rather than
Article 3 of the Kentucky UCC. No reference to the word “proceeds” in Exhibit A
to this Agreement (and elsewhere in this Agreement) authorizes any sale,
transfer, or other disposition of the Collateral by any Grantor.

 

11.                               Counterparts and Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile,
e-mailed .pdf or any other electronic means that reproduces an image of the
actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. This Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Administrative Agent to accept electronic signatures in any
form or format without its prior written consent.

 

11

--------------------------------------------------------------------------------


 

12.                               Governing Law. This Agreement was negotiated
in the Commonwealth of Kentucky, the promissory note or notes secured by this
Agreement were delivered by each applicable Grantor and accepted by
Administrative Agent in the Commonwealth of Kentucky, and the proceeds of the
promissory note or notes secured hereby were disbursed from the Commonwealth of
Kentucky, which state each Grantor and Administrative Agent agree has a
substantial relationship to such Grantor and Administrative Agent and to the
underlying transactions in connection with which this Agreement was granted.
This Agreement, including matters of construction, validity and performance, and
the obligations arising hereunder, shall be construed in accordance with and
otherwise governed in all respects by the laws of the Commonwealth of Kentucky
applicable to contracts made and performed in such state and any applicable law
of the United States of America, except to the extent the Kentucky UCC provides
for the application of the UCC or the other law of another state.

 

13.                               Consent to Jurisdiction and Venue. Each
Grantor hereby consents to the jurisdiction of any state or federal court
located within the County of Jefferson, Commonwealth of Kentucky, in connection
with any action or proceeding pertaining to this Agreement or the Secured
Obligations, and irrevocably agrees that, subject to the Administrative Agent’s
sole and absolute election, any case or proceeding relating to Title XI of the
United States Code and any actions relating to the Secured Obligations secured
hereby shall be litigated in such courts, and each Grantor waives any objection
that such Grantor may have based on improper venue or forum non conveniens to
the conduct of any proceeding in any such court. Nothing contained in this
Section shall affect the right of the Administrative Agent or any Secured Party
to bring any action or proceeding against any Grantor or the property of any
Grantor in the courts of any other jurisdiction.

 

14.                               WAIVER OF TRIAL BY JURY. THE ADMINISTRATIVE
AGENT AND EACH GRANTOR ACKNOWLEDGE THAT THE TIME AND EXPENSE REQUIRED FOR TRIAL
BY JURY EXCEED THE TIME AND EXPENSE REQUIRED FOR A BENCH TRIAL AND HEREBY
KNOWINGLY, VOLUNTARILY, AND IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED
BY LAW, AND AFTER HAVING CONSULTED OR HAVING HAD AMPLE OPPORTUNITY TO CONSULT
THEIR RESPECTIVE LEGAL COUNSEL CONCERNING THE CONSEQUENCES OF SUCH WAIVER, TRIAL
BY JURY IN ANY ACTION (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) OR OTHER
PROCEEDING BROUGHT TO ENFORCE OR DEFEND AGAINST COLLECTION OF OR OTHERWISE IN
CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

 

< the balance of this page intentionally has been left blank >

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

 

“Borrower”

 

 

 

ALMOST FAMILY, INC., a Delaware corporation

 

 

 

 

By:

/s/ C. Steven Guenthner

 

 

C. Steven Guenthner, as President, Principal Financial Officer, Secretary and
Treasurer

 

“Subsidiary Guarantors”

 

[Signature Page to Amended and Restated Security Agreement]

 

--------------------------------------------------------------------------------


 

 

1

ADULT DAY CARE OF AMERICA, INC., a Delaware corporation

 

 

 

 

2

AFAM MERGER, INC., a Delaware corporation

 

 

 

 

3

CAMBRIDGE HOME HEALTH CARE, INC., an Ohio corporation

 

 

 

 

4

CAMBRIDGE HOME HEALTH CARE, INC./PRIVATE, an Ohio corporation

 

 

 

 

5

CAMBRIDGE HOME HEALTH CARE HOLDINGS, INC., a Delaware corporation

 

 

 

 

6

CARETENDERS OF CLEVELAND, INC., a Kentucky corporation

 

 

 

 

7

CARETENDERS OF COLUMBUS, INC., a Kentucky corporation

 

 

 

 

8

CARETENDERS VISITING SERVICES EMPLOYMENT COMPANY, INC., a Kentucky corporation

 

 

 

 

9

NATIONAL HEALTH INDUSTRIES, INC., a Kentucky corporation

 

 

 

 

10

OMNI HOME HEALTH HOLDINGS, INC., a Delaware corporation

 

 

 

 

11

PATIENT CARE MEDICAL SERVICES, INC., a New Jersey corporation

 

 

 

 

12

PATIENT CARE NEW JERSEY, INC., a Delaware corporation

 

 

 

 

13

PATIENT CARE PENNSYLVANIA, INC., a Delaware corporation

 

 

 

 

14

PATIENT CARE, INC., a Delaware corporation

 

 

 

 

15

PRIORITY CARE, INC., a Connecticut corporation

 

 

 

 

16

SUNCREST HEALTHCARE, INC., a Georgia corporation

 

 

 

 

17

SUNCREST HOME HEALTH OF AL, INC., an Alabama corporation

 

[Signature Page to Amended and Restated Security Agreement]

 

--------------------------------------------------------------------------------


 

 

18

SUNCREST HOME HEALTH OF CLAIBORNE COUNTY, INC., a Tennessee corporation

 

 

 

 

19

SUNCREST HOME HEALTH OF GEORGIA, INC., a Georgia corporation

 

 

 

 

20

SUNCREST HOME HEALTH OF MANCHESTER, INC., a Tennessee corporation

 

 

 

 

21

SUNCREST HOME HEALTH OF NASHVILLE, INC., a Tennessee corporation

 

 

 

 

22

SUNCREST HOME HEALTH OF SOUTH GA, INC., a Georgia corporation

 

 

 

 

23

SUNCREST LBL HOLDINGS, INC., a Tennessee corporation

 

 

 

 

24

SUNCREST TELEHEALTH SERVICES, INC., a Tennessee corporation

 

 

 

 

25

TENNESSEE NURSING SERVICES OF MORRISTOWN, INC., a Tennessee corporation

 

 

 

 

26

TRIGG COUNTY HOME HEALTH, INC., a Kentucky corporation

 

 

 

 

27

AFAM ACQUISITION LLC, a Kentucky limited liability company

 

 

 

 

28

ALMOST FAMILY ACO SERVICES OF KENTUCKY, LLC, a Kentucky limited liability
company

 

 

 

 

29

ALMOST FAMILY ACO SERVICES OF SOUTH FLORIDA, LLC, a Florida limited liability
company

 

 

 

 

30

ALMOST FAMILY ACO SERVICES OF TENNESSEE, LLC, a Tennessee limited liability
company

 

[Signature Page to Amended and Restated Security Agreement]

 

--------------------------------------------------------------------------------


 

 

31

ALMOST FAMILY PC OF FT. LAUDERDALE, LLC, a Florida limited liability company

 

 

 

 

32

ALMOST FAMILY PC OF KENTUCKY, LLC, a Kentucky limited liability company

 

 

 

 

33

ALMOST FAMILY PC OF SW FLORIDA, LLC, a Florida limited liability company

 

 

 

 

34

ALMOST FAMILY PC OF WEST PALM, LLC, a Florida limited liability company

 

 

 

 

35

BGR ACQUISITION, LLC, a Florida limited liability company

 

 

 

 

36

CARETENDERS OF JACKSONVILLE, LLC, a Florida limited liability company

 

 

 

 

37

CARETENDERS VISITING SERVICES OF DISTRICT 6 LLC, a Kentucky limited liability
company

 

 

 

 

38

CARETENDERS VISITING SERVICES OF DISTRICT 7 LLC, a Kentucky limited liability
company

 

 

 

 

39

CARETENDERS VISITING SERVICES OF GAINESVILLE, LLC, a Florida limited liability
company

 

 

 

 

40

CARETENDERS VISITING SERVICES OF HERNANDO COUNTY, LLC, a Florida limited
liability company

 

 

 

 

41

CARETENDERS VISITING SERVICES OF KENTUCKIANA, LLC, a Kentucky limited liability
company

 

 

 

 

42

CARETENDERS VISITING SERVICES OF COLUMBUS, LLC, an Ohio limited liability
company

 

[Signature Page to Amended and Restated Security Agreement]

 

--------------------------------------------------------------------------------


 

 

43

CARETENDERS VISITING SERVICES OF OCALA, LLC, a Florida limited liability company

 

 

 

 

44

CARETENDERS VISITING SERVICES OF ORLANDO, LLC, a Kentucky limited liability
company

 

 

 

 

45

CARETENDERS VISITING SERVICES OF PINELLAS COUNTY, LLC, a Florida limited
liability company

 

 

 

 

46

CARETENDERS VISITING SERVICES OF SOUTHERN ILLINOIS, LLC, an Illinois limited
liability company

 

 

 

 

47

CARETENDERS VISITING SERVICES OF ST. AUGUSTINE, LLC, a Florida limited liability
company

 

 

 

 

48

CARETENDERS VISITING SERVICES OF ST. LOUIS, LLC, a Missouri limited liability
company

 

 

 

 

49

CARETENDERS VNA OF OHIO, LLC, an Ohio limited liability company

 

 

 

 

50

CARETENDERS VS OF BOSTON, LLC, a Massachusetts limited liability company

 

 

 

 

51

CARETENDERS VS OF CENTRAL KY, LLC, a Kentucky limited liability company

 

 

 

 

52

CARETENDERS VS OF LINCOLN TRAIL, LLC, a Kentucky limited liability company

 

 

 

 

53

CARETENDERS VS OF LOUISVILLE, LLC, a Kentucky limited liability company

 

 

 

 

54

CARETENDERS VS OF OHIO, LLC, an Ohio limited liability company

 

[Signature Page to Amended and Restated Security Agreement]

 

--------------------------------------------------------------------------------


 

 

55

CARETENDERS VS OF SE OHIO, LLC, an Ohio limited liability company

 

 

 

 

56

CARETENDERS VS OF WESTERN KY, LLC, a Kentucky limited liability company

 

 

 

 

57

HOME HEALTH AGENCY -CENTRAL PENNSYLVANIA, LLC, a Florida limited liability
company

 

 

 

 

58

HOME HEALTH AGENCY-BREVARD, LLC, a Florida limited liability company

 

 

 

 

59

HOME HEALTH AGENCY-BROWARD, Inc., a Florida corporation

 

 

 

 

60

HOME HEALTH AGENCY -COLLIER, LLC, a Florida limited liability company

 

 

 

 

61

HOME HEALTH AGENCY -HILLSBOROUGH, LLC, a Florida limited liability company

 

 

 

 

62

HOME HEALTH AGENCY -ILLINOIS, LLC, a Florida limited liability company

 

 

 

 

63

HOME HEALTH AGENCY -INDIANA, LLC, a Florida limited liability company

 

 

 

 

64

HOME HEALTH AGENCY - PALM BEACHES, LLC, a Florida limited liability company

 

 

 

 

65

HOME HEALTH AGENCY -PENNSYLVANIA, LLC, a Florida limited liability company

 

 

 

 

66

HOME HEALTH AGENCY -PHILADELPHIA, LLC, a Florida limited liability company

 

 

 

 

67

HOME HEALTH AGENCY -PINELLAS, LLC, a Florida limited liability company

 

[Signature Page to Amended and Restated Security Agreement]

 

--------------------------------------------------------------------------------


 

 

68

IMPERIUM HEALTH MANAGEMENT, LLC, a Kentucky limited liability company

 

 

 

 

69

IN HOMECARE NETWORK CENTRAL, LLC, an Indiana limited liability company

 

 

 

 

70

IN HOMECARE NETWORK NORTH, LLC, an Indiana limited liability company

 

 

 

 

71

MEDERI CARETENDERS VS OF SE FL, LLC, a Florida limited liability company

 

 

 

 

72

MEDERI CARETENDERS VS OF BROWARD, LLC, a Florida limited liability company

 

 

 

 

73

MEDERI CARETENDERS VS OF SW FL, LLC, a Florida limited liability company

 

 

 

 

74

MEDERI CARETENDERS VS OF TAMPA, LLC, a Florida limited liability company

 

 

 

 

75

OMNI HOME HEALTH SERVICES, LLC, a Delaware limited liability company

 

 

 

 

76

OMNI HOME HEALTH - DISTRICT 1, LLC, a Florida limited liability company

 

 

 

 

77

OMNI HOME HEALTH - DISTRICT 2, LLC, a Florida limited liability company

 

 

 

 

78

OMNI HOME HEALTH - DISTRICT 4, LLC, a Florida limited liability company

 

 

 

 

79

OMNI HOME HEALTH -HERNANDO, LLC, a Florida limited liability company

 

[Signature Page to Amended and Restated Security Agreement]

 

--------------------------------------------------------------------------------


 

 

80

OMNI HOME HEALTH -JACKSONVILLE, LLC, a Florida limited liability company

 

 

 

 

81

OMNI HEALTH MANAGEMENT, LLC, a Florida limited liability company

 

 

 

 

82

PATIENT CARE CONNECTICUT LLC, a Connecticut limited liability company

 

 

 

 

83

PRINCETON HOME HEALTH, LLC, an Alabama limited liability company

 

 

 

 

84

SUNCREST COMPANION SERVICES, LLC, a Tennessee limited liability company

 

 

 

 

85

SUNCREST HEALTHCARE OF EAST TENNESSEE, LLC, a Tennessee limited liability
company

 

 

 

 

86

SUNCREST HEALTHCARE OF MIDDLE TN, LLC, a Tennessee limited liability company

 

 

 

 

87

SUNCREST HEALTHCARE OF WEST TENNESSEE, LLC, a Tennessee limited liability
company

 

 

 

 

88

SUNCREST HOME HEALTH OF TAMPA, LLC, a Florida limited liability company

 

 

 

 

89

SUNCREST HOME HEALTH OF MO, INC., a Missouri corporation

 

 

 

 

90

SUNCREST HOME HEALTH OF NORTH CAROLINA, INC., a North Carolina corporation

 

 

 

 

91

SUNCREST HOME HEALTH - SOUTHSIDE, LLC, a Georgia limited liability company

 

 

 

 

92

SUNCREST OUTPATIENT REHAB SERVICES OF TN, LLC, a Tennessee limited liability
company

 

[Signature Page to Amended and Restated Security Agreement]

 

--------------------------------------------------------------------------------


 

 

93

SUNCREST OUTPATIENT REHAB SERVICES, LLC, a Tennessee limited liability company

 

 

 

 

94

BRACOR, INC., a New York corporation

 

 

 

 

95

BHC SERVICES, INC., a New York corporation

 

 

 

 

96

WESTERN REGION HEALTH CORPORATION, a New York corporation

 

 

 

 

97

WILLCARE, INC., a New York corporation

 

 

 

 

98

PATIENT’S CHOICE HOMECARE, LLC, a Connecticut limited liability company

 

 

 

 

99

CONNECTICUT HOME HEALTH CARE, INCORPORATED, a Connecticut corporation

 

 

 

 

100

LITSON CERTIFIED CARE, INC., a New York corporation

 

 

 

 

101

LITSON HEALTH CARE, INC., a New York corporation

 

 

 

 

102

INGENIOS HEALTH HOLDINGS, INC., a Delaware corporation

 

 

 

 

103

INGENIOS HEALTH CO., a Delaware corporation

 

 

 

 

104

BLACK STONE OPERATIONS, LLC, an Ohio limited liability company

 

 

 

 

105

BLACK STONE OF CINCINNATI, LLC, an Ohio limited liability company

 

 

 

 

106

BLACK STONE OF DAYTON, LLC, an Ohio limited liability company

 

 

 

 

107

BLACK STONE OF CENTRAL OHIO, LLC, an Ohio limited liability company

 

 

 

 

108

BLACK STONE OF NORTHWEST OHIO, LLC, an Ohio limited liability company

 

 

 

 

109

BLACKSTONE GROUP, LLC, an Ohio limited liability company

 

[Signature Page to Amended and Restated Security Agreement]

 

--------------------------------------------------------------------------------


 

 

110

BLACKSTONE HEALTH CARE, LLC, an Ohio limited liability company

 

 

 

 

111

S&B HEALTH CARE, LLC, an Ohio limited liability company

 

 

 

 

112

ADVANCED GERIATRIC EDUCATION & CONSULTING, LLC, an Ohio limited liability
company

 

 

 

 

113

BLACK STONE OF NORTHEAST OHIO, LLC, an Ohio limited liability company

 

 

 

 

114

MJ NURSING AT BLACK STONE, LLC, an Ohio limited liability company

 

 

 

 

115

CARE ADVISORS BY BLACK STONE, LLC, an Ohio limited liability company

 

 

 

 

116

ASSISTED CARE BY BLACK STONE OF CINCINNATI, LLC, an Ohio limited liability
company

 

 

 

 

117

HOME HEALTH CARE BY BLACK STONE OF CINCINNATI, LLC, an Ohio limited liability
company

 

 

 

 

118

ASSISTED CARE BY BLACK STONE OF DAYTON, LLC, an Ohio limited liability company

 

 

 

 

119

HOME HEALTH CARE BY BLACK STONE OF DAYTON, LLC, an Ohio limited liability
company

 

 

 

 

120

ASSISTED CARE BY BLACK STONE OF CENTRAL OHIO, LLC, an Ohio limited liability
company

 

 

 

 

121

HOME HEALTH CARE BY BLACK STONE OF CENTRAL OHIO, LLC, an Ohio limited liability
company

 

 

 

 

122

HOME HEALTH CARE BY BLACK STONE OF NORTHWEST OHIO, LLC, an Ohio limited
liability company

 

 

 

 

123

ASSISTED CARE BY BLACK STONE OF NORTHWEST OHIO, LLC, an Ohio limited liability
company

 

[Signature Page to Amended and Restated Security Agreement]

 

--------------------------------------------------------------------------------


 

 

124

PATIENT CARE OF HUDSON COUNTY, LLC, a New Jersey limited liability company

 

 

 

 

125

LONG TERM SOLUTIONS, INC., a Massachusetts corporation

 

 

 

 

126

HOME HEALTH OF JEFFERSON CO, LLC, a Kentucky limited liability company

 

 

 

 

127

HHA OF WISCONSIN, LLC, a Wisconsin limited liability company

 

 

 

 

128

PATIENT CARE HHA, LLC, a Connecticut limited liability company

 

 

 

 

 

 

 

By:

/s/ C. Steven Guenthner

 

 

C. Steven Guenthner, as President, Principal Financial Officer, Secretary and
Treasurer of each Subsidiary Guarantor designated as numbers 1-128 above

 

[Signature Page to Amended and Restated Security Agreement]

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By

/s/ Will Barry

 

 

Name: Will Barry

 

 

Title: Associate

 

[Signature Page to Amended and Restated Security Agreement]

 

--------------------------------------------------------------------------------


 

Exhibits and Schedules:

 

Exhibit A — Description of Collateral
Exhibit B — Offices of Grantors and Locations of Collateral

Exhibit C - Filings and Other Actions Required to Perfect Security Interests

 

Annex I — Supplement to Security Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A
to Amended and Restated Security Agreement

 

DESCRIPTION OF COLLATERAL

 

(Rights to payment and intangible assets)

 

A.                                    All accounts, instruments, documents,
chattel paper, money, deposit accounts, investment property, letters of credit,
letter of credit rights, supporting obligations and general intangibles of each
Grantor, including, without limitation, all patents, copyrights and trademarks,
whether now existing or hereafter arising in each case, and all cash or non-cash
proceeds of the foregoing; and all ledger sheets, customer lists, files,
computer information, programs and source codes, object codes, and software and
all other books, records and data of Grantor relating to any of the foregoing;
and all of the foregoing, whether now existing or hereafter created or acquired
by any Grantor.

 

(Goods)

 

B.                                    All goods of each Grantor, including
inventory, equipment and fixtures, whether now owned or hereafter acquired in
each case, and all substitutions, replacements, additions or accessions therefor
and thereto; and all cash or non-cash proceeds of the foregoing, including
insurance proceeds, and all ledger sheets, files, computer programs and software
and all other records of each Grantor relating to any of the foregoing.

 

(Commercial Tort Claim)

 

C.                                    Those certain currently existing
commercial tort claims of each Grantor set forth below {specifically describe
the claim (i.e., parties, description of the dispute, case number — if
available)}, and all cash or non-cash proceeds of the foregoing, and all ledger
sheets, files, computer programs and software and all other records of each
Grantor relating to any of the foregoing; if no commercial tort claims are
listed below, none are applicable:

 

D.                                    Any other property of any Grantor not
specifically listed in any of the foregoing categories, including without
limitation all cash on hand, letters of credit, any other deposits (general or
special, time or demand, provisional or final) with any bank or other financial
institution, it being intended that the Collateral include all real and personal
property of the Grantors, subject to the limitations contained in Section 1 of
this Agreement.

 

--------------------------------------------------------------------------------


 

Exhibit B
to Amended and Restated Security Agreement

 

1.                                      Complete street, city, and state
addresses of each Grantor:

 

A.                                    Mailing and CEO address:

 

9510 Ormsby Station Road, Suite 300

Louisville, Kentucky  40223

 

B.                                    Places where Collateral is kept (if
different from A):  See attached Exhibit B-1 incorporated by reference herein

 

C.                                    Places where records concerning the
Collateral are kept (if different from A):

 

Locations listed in 1.A. and 1.B.

 

2.                                      Complete name, street, mailing, city,
county and state addresses of any person or entity other than the Grantor that
has or is intended to have possession of any of the Collateral:

 

NONE

 

3.                                      Description of any Intellectual Property
registered with a Governmental Authority:

 

Trademark

 

Database

 

Status

 

Application
Number
Application
Date

 

Registration
Number
Registration
Date

 

Owner Name

WE MAKE LIVES BETTER THROUGH HOME CARE

 

U.S. Federal

 

Pending Intent To Use

 

87116768 7/26/2016

 

 

 

ALMOST FAMILY, INC.

WE ARE SENIOR ADVOCATES

[g224062kq07i001.gif]

 

U.S. Federal

 

Registered

 

77892853 12/14/2009

 

3824633 7/27/2010

 

ALMOST FAMILY, INC.

EXCELLENCE THROUGH SENIOR ADVOCACY

 

U.S. Federal

 

Registered

 

77646298 1/9/2009

 

3657441 7/21/2009

 

ALMOST FAMILY, INC.

EXCELLENCE THROUGH SENIOR ADVOCACY

 

U.S. Federal

 

Registered

 

77405879 2/26/2008

 

3551621 12/23/2008

 

ALMOST FAMILY, INC.

Design Only

[g224062kq07i002.gif]

 

U.S. Federal

 

Registered

 

78585491 3/11/2005

 

3103502 6/13/2006

 

ALMOST FAMILY, INC.

ALMOST FAMILY. THE NEXT BEST THING TO REAL FAMILY.

 

U.S. Federal

 

Renewed (Registered)

 

75854013 11/19/1999

 

2550726 3/19/2002

 

ALMOST FAMILY, INC.

ALMOST FAMILY

 

U.S. Federal

 

Renewed (Registered)

 

75854012 11/19/1999

 

2499621 10/23/2001

 

ALMOST FAMILY, INC.

 

--------------------------------------------------------------------------------


 

Trademark

 

Database

 

Status

 

Application
Number
Application
Date

 

Registration
Number
Registration
Date

 

Owner Name

ALMOST FAMILY A

[g224062kq07i003.gif]

 

U.S. Federal

 

Renewed (Registered)

 

75854014 11/19/1999

 

2663761 12/17/2002

 

ALMOST FAMILY, INC.

SENIORCARE SOLUTIONS CARETENDERS

 

U.S. Federal

 

Renewed (Registered)

 

75111516 5/8/1996

 

2374107 8/8/2000

 

ALMOST FAMILY, INC.

CARETENDERS

 

U.S. Federal

 

Renewed (Registered)

 

75066053 3/1/1996

 

2030308 1/14/1997

 

ALMOST FAMILY, INC.

MEDERI

 

U.S. Federal

 

Renewed (Registered) Section 2(F)

 

73521919 2/12/1985

 

1431554 3/3/1987

 

ALMOST FAMILY, INC.

WILLCARE

[g224062kq07i004.gif]

 

U.S. State

 

Registered CT

 

 

 

23661 9/7/2010

 

BRACOR, INC.

WILLCARE

 

U.S. State

 

Registered OH

 

 

 

1963833 9/16/2010

 

BRACOR, INC.

WILLCARE

 

U.S. State

 

Registered OH

 

 

 

1963834 9/16/2010

 

BRACOR, INC.

WILLCARE

 

U.S. State

 

Registered NY

 

 

 

S21562 9/20/2010

 

BRACOR,INC.

ALMOST FAMILY MEDLINK

 

U.S. State

 

Registered OH

 

 

 

1975238 11/8/2010

 

CARETENDERS OF CLEVELAND, INC.

CARETENDERS

 

U.S. State

 

Registered OH

 

 

 

1975239 11/8/2010

 

CARETENDERS OF CLEVELAND, INC.

CARETENDERS VNA

 

U.S. State

 

Registered OH

 

 

 

1863158 6/10/2009

 

CARETENDERS OF COLUMBUS, INC.

COMMUNITY HOME HEALTH

 

U.S. State

 

Registered FL

 

 

 

T09000000242 3/11/2009

 

CARETENDERS VISITING SERVICES OF ST. AUGUSTINE

CARETENDERS FAIRFIELD VNA

 

U.S. State

 

Registered OH

 

 

 

1890752 10/21/2009

 

CARETENDERS VS OF OHIO, L.L.C.

FAIRFIELD HOME HEALTH CARE AGENCY

 

U.S. State

 

Registered OH

 

 

 

1819641 11/19/2008

 

CARETENDERS VS OF OHIO, LLC

FAIRFIELD HOME HEALTH CARE ASSOCIATION

 

U.S. State

 

Registered OH

 

 

 

1819642 11/19/2008

 

CARETENDERS VS OF OHIO, LLC

FAIRFIELD COUNTY AREA VISITING NURSE ASSOCIATION

 

U.S. State

 

Registered OH

 

 

 

1819640 11/19/2008

 

CARETENDERS VS OF OHIO, LLC

FAIRFIELD VNA

 

U.S. State

 

Registered OH

 

 

 

1819639 11/19/2008

 

CARETENDERS VS OF OHIO, LLC

FAIRFIELD VISITING NURSE ASSOCIATION

 

U.S. State

 

Renewed OH

 

 

 

RN172505 4/29/1993

 

CARETENDERS VS OF OHIO, LLC

WESEARCH+

[g224062kq07i005.jpg]

 

U.S. Federal

 

Registered

 

86539587 2/19/2015

 

4915107 3/8/2016

 

LONG TERM SOLUTIONS, INC.

WETRACK+

[g224062kq07i006.jpg]

 

U.S. Federal

 

Registered

 

86539330 2/19/2015

 

4830671 10/13/2015

 

LONG TERM SOLUTIONS, INC.

WECARE +

[g224062kq07i007.jpg]

 

U.S. Federal

 

Registered

 

85172560 11/9/2010

 

4126358 4/10/2012

 

LONG TERM SOLUTIONS, INC.

PATIENT CARE

 

U.S. State

 

Renewed NJ

 

 

 

11146 9/19/1991

 

PATIENT CARE, INC.

 

--------------------------------------------------------------------------------


 

Trademark

 

Database

 

Status

 

Application
Number
Application
Date

 

Registration
Number
Registration
Date

 

Owner Name

PATIENT CARE

[g224062kq07i008.gif]

 

U.S. State

 

Renewed NY

 

 

 

S12776 10/7/1991

 

PATIENT CARE, INC.

SUNCREST

 

U.S. Federal

 

Registered

 

77694533 3/19/2009

 

3692182 10/6/2009

 

SUNCREST HEALTHCARE, INC.

CARETENDERS

 

U.S. Federal

 

Registered

 

74146672 03/11/1991

 

1714414 09/08/1992

 

NATIONAL HEALTH INDUSTRIES, INC., dba Caretenders

CARETENDERS

 

U.S. State

 

Registered, AL

 

 

 

104-605 06/25/1990

 

Almost Family, Inc.

BLACK STONE

 

U.S. Federal

 

Registered

 

77760420 06/16/2009

 

3823860 07/27/2010

 

Black Stone Operations LLC

 

--------------------------------------------------------------------------------


 

Exhibit B-1
to Amended and Restated Security Agreement

 

Legal Entity

 

Address

Adult Day Care of America, Inc.

 

76 Center Street, 2nd Floor East Waterbury, CT 06897-4429

 

 

 

Adult Day Care of America, Inc.

 

11 Lake Ave Ext., Suite 2W Danbury, CT 06811-5258

 

 

 

Adult Day Care of America, Inc.

 

1150 Summer Street, Stamford, CT 06905-5530

 

 

 

Adult Day Care of America, Inc.

 

1 Long Wharf Drive, Suite 102 New Haven, CT 06511-5991

 

 

 

Adult Day Care of America, Inc.

 

211 State Street, 3rd Floor Bridgeport, CT 06604

 

 

 

Adult Day Care of America, Inc.

 

17R Boston Post Rd Unit 2 Waterford CT 06385-2431

 

 

 

Adult Day Care of America, Inc.

 

1344 Silas Deane Highway Rocky Hill, CT 06067-1342

 

 

 

Almost Family PC of Ft. Lauderdale, LLC

 

5440 NW 33rd Ave, Suite 111 Ft. Lauderdale, FL 33309-6341

 

 

 

Almost Family PC of Kentucky, LLC

 

4545 Bishop Lane, Suite 201 Louisville, KY 40218-4574

 

 

 

Almost Family PC of Kentucky, LLC

 

2432 Regency Road, Suite 180 Lexington, KY 40503-2989

 

 

 

Almost Family PC of Kentucky, LLC

 

2200 E. Parrish Ave., Bldg E, Suite 202, Owensboro, KY 42303-1449

 

 

 

Almost Family PC of Kentucky, LLC

 

1717 Dixie Hwy, Ste 210, Fort Wright, KY 41011-4701

 

 

 

Almost Family PC of SW Florida, LLC

 

5260 Station Way, Bld B, Sarasota, FL 34233-3232

 

--------------------------------------------------------------------------------


 

Almost Family PC of SW Florida, LLC

 

851 5th Ave North, Suite 101 Naples, FL 34102-5582

 

 

 

Assisted Care by Black Stone of Central Ohio, LLC

 

445 Hutchinson Ave, Suite 645, Columbus, OH 43235-5677

 

 

 

Assisted Care by Black Stone of Cincinnati, LLC

 

4700 E. Galbraith Rd Suite 301, Cincinnati OH 45236-2754

 

 

 

Assisted Care by Black Stone of Dayton, LLC

 

3040 Kettering Blvd. Dayton, OH 45439-1922

 

 

 

BGR Acquisition, LLC

 

1425 Hand Ave Ste 1A, Ormond Beach, FL 32174-1136

 

 

 

BHC Services, Inc.

 

26250 Euclid Ave Suite 901 Euclid OH 44132-3696

 

 

 

BHC Services, Inc.

 

26250 Euclid Ave Suite 901 Euclid OH 44132-3696

 

 

 

Cambridge Home Health Care, Inc.

 

3044 Kettering Blvd, Suite B, Dayton, OH 45439-1922

 

 

 

Cambridge Home Health Care, Inc.

 

3044 Kettering Blvd., Suite B Dayton, OH 45439-1922

 

 

 

Cambridge Home Health Care, Inc.

 

1100 Brandywine Blvd, Ste E, 1st Fl Zanesville, OH 43701

 

 

 

Cambridge Home Health Care, Inc.

 

1949 State Route 59, Suite 101 Kent, OH 44240-8113

 

 

 

Cambridge Home Health Care, Inc.

 

1949 State Route 59, Suite 101 Kent, OH 44240-8113

 

 

 

Cambridge Home Health Care, Inc.

 

4840 Higbee Ave NW, Canton, OH 44718-2528

 

 

 

Cambridge Home Health Care, Inc.

 

210 East Milltown, Suite C Wooster, OH 44691

 

--------------------------------------------------------------------------------


 

Cambridge Home Health Care, Inc.

 

525 West high Ave New Philadelphia, OH 44663

 

 

 

Cambridge Home Health Care, Inc.

 

4840 Higbee Ave NW, Canton, OH 44718-2528

 

 

 

Cambridge Home Health Care, Inc.

 

1204 E Broad St Elyria OH 44035-6308

 

 

 

Cambridge Home Health Care, Inc.

 

1313 West Bogart Road, Suite B, Sandusky, OH 44870-5704

 

 

 

Cambridge Home Health Care, Inc.

 

780 Park Ave West Mansfield, OH 44906-3009

 

 

 

Cambridge Home Health Care, Inc.

 

1630 Eagle Way Ashland, OH 44805

 

 

 

Cambridge Home Health Care, Inc.

 

780 Park Ave West Mansfield, OH 44906-3009

 

 

 

Cambridge Home Health Care, Inc./Private

 

1300 Clark St, Suite 7, Cambridge OH 43725-8875

 

 

 

Cambridge Home Health Care, Inc./Private

 

109 Scammel Street Marietta, OH 45750

 

 

 

Cambridge Home Health Care, Inc./Private

 

88 Plains Rd, Ste 104A, The Plains, OH 45780-1160

 

 

 

Cambridge Home Health Care, Inc./Private

 

213 Columbus Road, Suite 103 Athens, OH 45701

 

 

 

Cambridge Home Health Care, Inc./Private

 

74 North Plaza Blvd Chillicothe, OH 45601

 

 

 

Cambridge Home Health Care, Inc./Private

 

805 E. Washington St. Suite 230 Medina, OH 44256-3345

 

 

 

Cambridge Home Health Care, Inc./Private

 

8536 Crow Dr, Suite 230, Macedonia OH 44056-1900

 

 

 

Cambridge Home Health Care, Inc./Private

 

500 Market St, Suite 511, Steubenville, OH 43952-2847

 

 

 

Cambridge Home Health Care, Inc./Private

 

500 Market St, Suite 511, Steubenville, OH 43952-2847

 

--------------------------------------------------------------------------------


 

Cambridge Home Health Care, Inc./Private

 

116 South Main Street Findlay, OH 45840

 

 

 

Cambridge Home Health Care, Inc./Private

 

1574 Henthorne Dr, Suite B, Maumee OH 43537-3921

 

 

 

Cambridge Home Health Care, Inc./Private

 

1204 East Broad Street Elyria, OH 44035-6308

 

 

 

Cambridge Home Health Care, Inc./Private

 

3553 East State St Hermitage, PA 16148-3450

 

 

 

Cambridge Home Health, Inc./Private

 

1313 West Bogart Road, Suite B, Sandusky, OH 44870

 

 

 

Caretenders of Cleveland, Inc.

 

18000 Jefferson Park Rd Suite 102 Middleburg Heights, OH 44130-3440

 

 

 

Caretenders of Cleveland, Inc.

 

20600 Chagrin Blvd. Suite 290 Shaker Heights, OH 44122-5344

 

 

 

Caretenders of Cleveland, Inc.

 

23611 Chagrin Blvd, Suite 130 Beachwood, OH 44122-5540

 

 

 

Caretenders of Cleveland, Inc.

 

18000 Jefferson Park Rd, Suite 103 Middleburg Heights, OH 44130-3486

 

 

 

Caretenders of Cleveland, Inc.

 

1225 E. Waterloo Road Akron, OH 44306-3805

 

 

 

Caretenders of Cleveland, Inc.

 

130 Churchill-Hubbard Rd Youngstown, OH 44505-1323

 

 

 

Caretenders of Cleveland, Inc.

 

2602 Hubbard Road Madison, OH 44057

 

 

 

Caretenders of Cleveland, Inc.

 

1225 E. Waterloo Road Akron, OH 44306-3805

 

--------------------------------------------------------------------------------


 

Caretenders of Cleveland, Inc.

 

130 Churchill-Hubbard Rd Youngstown, OH 44505-1323

 

 

 

Caretenders of Cleveland, Inc.

 

20600 Chagrin Blvd. Suite 290 Shaker Heights, OH 44122-5344

 

 

 

Caretenders of Jacksonville, LLC

 

155 Blanding Blvd., Suite 1 Orange Park, FL 32073-2624

 

 

 

Caretenders of Jacksonville, LLC

 

6789 Southpoint Pkwy, Suite 200 Jacksonville, FL 32216-8206

 

 

 

Caretenders of Jacksonville, LLC

 

1425 Hand Ave, Suite 1 Ormond Beach, FL 32174-1136

 

 

 

Caretenders of Jacksonville, LLC

 

2765 Rebecca Ln, Suites A & B, Orange City, FL 32763-8326

 

 

 

Caretenders of Jacksonville, LLC

 

3890 Dunn Avenue, Suite 103 Jacksonville, FL 32218-6428

 

 

 

Caretenders of Jacksonville, LLC

 

6789 Southpoint Pkwy, Suite 200 Jacksonville, FL 32216-8206

 

 

 

Caretenders Visiting Services of District 6, LLC

 

18501 Murdock Cir Ste 602 Port Charlotte, FL 33948-1039

 

 

 

Caretenders Visiting Services of District 6, LLC

 

201 2nd St East Bradenton FL 34208-1030

 

 

 

Caretenders Visiting Services of District 6, LLC

 

2155 US 27 South Sebring, FL 33870-4933

 

 

 

Caretenders Visiting Services of District 6, LLC

 

306 S. 10th Street, Ste 340 Haines City, FL 33844-5602

 

--------------------------------------------------------------------------------


 

Caretenders Visiting Services of District 6, LLC

 

3806 Manatee Ave W, Ste 100, Bradenton FL 34205-1714

 

 

 

Caretenders Visiting Services of District 7, LLC

 

3800 West Eau Gallie Blvd, Ste 103, Melbourne FL 32934-3285

 

 

 

Caretenders Visiting Services of Gainesville, LLC

 

4923 NW 43rd Street, Suite A Gainesville, FL 32606-4460

 

 

 

Caretenders Visiting Services of Gainesville, LLC

 

3593 NW Devane St, Lake City FL 32055-4841

 

 

 

Caretenders Visiting Services of Gainesville, LLC

 

8109 NW 27th Blvd Gainesville, FL 32606-8636

 

 

 

Caretenders Visiting Services of Gainesville, LLC

 

210 South Lake Street, Suite 10 Leesburg, FL 34748-7370

 

 

 

Caretenders Visiting Services of Hernando County, LLC

 

6719 Crill Avenue Palatka, FL 32177-3977

 

 

 

Caretenders Visiting Services of Hernando County, LLC

 

2400 S. US Hwy 27, Suite D(4)-306 Clermont, FL 34711-6816

 

 

 

Caretenders Visiting Services of Hernando County, LLC

 

1554 Bella Cruz Dr The Villages/Lady Lake, FL 32159-8969

 

 

 

Caretenders Visiting Services of Hernando County, LLC

 

12106 Cortez Blvd Brooksville, FL 34613-5514

 

 

 

Caretenders Visiting Services of Hernando County, LLC

 

2212 Highway 44 West Inverness, FL 34453-3860

 

 

 

Caretenders Visiting Services of Kentuckiana, LLC

 

1724 State Street New Albany, IN 47150-4604

 

--------------------------------------------------------------------------------


 

Caretenders Visiting Services of Kentuckiana, LLC

 

63 Quartermaster Court Jeffersonville, IN 47130-3623

 

 

 

Caretenders Visiting Services of Kentuckiana, LLC

 

522 Franklin Street Columbus IN 47201-6214

 

 

 

Caretenders Visiting Services of Kentuckiana, LLC

 

511 E. 4th St, Suite 111, Huntingburg, IN 47542-1360

 

 

 

Caretenders Visiting Services of Ocala, LLC

 

1333 SE 25th Loop, Suite 102, Ocala FL 34471-1072

 

 

 

Caretenders Visiting Services of Orlando, LLC

 

474 S. Northlake Blvd. Suite 1020 Altamonte Springs, FL 32701-5245

 

 

 

Caretenders Visiting Services of Orlando, LLC

 

1167 Miranda Lane, Kissimmee, FL 34741-0763

 

 

 

Caretenders Visiting Services of Pinellas County, LLC

 

3491 Gandy Blvd, Suite 110, Pinellas Park, FL 33781-2652

 

 

 

Caretenders Visiting Services of Pinellas County, LLC

 

50 South Belcher Rd, Suite 112 Clearwater, FL 33765-3950

 

 

 

Caretenders Visiting Services of Southern Illinois, LLC

 

141 Market Place Dr Suite 110, Fairview Heights IL 62208-2034

 

 

 

Caretenders Visiting Services of Southern Illinois, LLC

 

496 Memorial Drive Breese, IL 62230-1096

 

 

 

Caretenders Visiting Services of Southern Illinois, LLC

 

4202 Williamson Place, Suite 1 Mt. Vernon, IL 62864-6760

 

 

 

Caretenders Visiting Services of St. Augustine, LLC

 

301 Health Park Blvd., Suite 110 St. Augustine, FL 32086-5794

 

--------------------------------------------------------------------------------


 

Caretenders Visiting Services of St. Augustine, LLC

 

6789 Southpoint Pkwy, Suite 200B Jacksonville, FL 32216-8206

 

 

 

Caretenders Visiting Services of St. Augustine, LLC

 

310 Wilmette Ave, Suite 4 Ormond Beach, FL 32174-8105

 

 

 

Caretenders Visiting Services of St. Louis, LLC

 

655 Craig Road, Suite 140 Creve Coeur, MO 63141-7168

 

 

 

Caretenders Visiting Services of St. Louis, LLC

 

33 North Clark, Ste. B Sullivan, MO 63030-1600

 

 

 

Caretenders Visiting Services of St. Louis, LLC

 

1041 Peruque Crossing Court, Suite B, O’Fallon, Mo 63366-2362

 

 

 

Caretenders VNA of Ohio, LLC

 

1450 Columbus Avenue, Suite 102, Washington Courthouse, OH 43160-1987

 

 

 

Caretenders VS of Boston, LLC

 

200 Reservoir Street, Suite 300, Boston, MA 02494 (11/17/2016)

 

 

 

Caretenders VS of Boston, LLC

 

401 Andover Street, Suite 102 North Andover, MA 01845-5076

 

 

 

Caretenders VS of Boston, LLC

 

287 Turnpike Road Suite 285 Westborough, MA 01581

 

 

 

Caretenders VS of Boston, LLC

 

222 Forbes Road, Suite 102 Braintree, MA 02184-2719

 

 

 

Caretenders VS of Boston, LLC

 

634 North Falmouth Hwy, 3rd Floor, North Falmouth, MA 02556-3314

 

 

 

Caretenders VS of Boston, LLC

 

330 Whitney Ave, Ste 720, Holyoke, MA 01040-2659

 

--------------------------------------------------------------------------------


 

Caretenders VS of Central KY, LLC

 

2432 Regency Road, Suite 150 Lexington, KY 40503-2989

 

 

 

Caretenders VS of Central KY, LLC

 

101 Medical Heights Drive Suite O Frankfort, KY 40601-4137

 

 

 

Caretenders VS of Central KY, LLC

 

101 Ponder Ct. Suite A, Danville KY 40422-9007

 

 

 

Caretenders VS of Central KY, LLC

 

2025 Corporate Drive Suite 2, Richmond, KY 40475-8884

 

 

 

Caretenders VS of Central KY, LLC

 

1571 Paris Rd Ste F Georgetown KY 40324-8804

 

 

 

Caretenders VS of Central KY, LLC

 

1717 Dixie Hwy, Ste 240, Fort Wright, KY 41011-4701

 

 

 

Caretenders VS of Lincoln Trail, LLC

 

1105 Juliana Court, Ste. 3 Elizabethtown, KY 42701-7937

 

 

 

Caretenders VS of Lincoln Trail, LLC

 

102 Manor Ave, Suite 101, Bardstown, KY 40004-2552

 

 

 

Caretenders VS of Lincoln Trail, LLC

 

1270 Old Ekron Road, Suite C Brandenburg, KY 40108-8345

 

 

 

Caretenders VS of Louisville, LLC

 

4545 Bishop Lane, Suite 200 Louisville, KY 40218-4574

 

 

 

Caretenders VS of Louisville, LLC

 

1169 Eastern Parkway, Suite 3323 Louisville, KY 40217-1415

 

 

 

Caretenders VS of Louisville, LLC

 

1553 Hwy 44 East, Ste. 1 Shepherdsville, KY 40165-7183

 

 

 

Caretenders VS of Louisville, LLC

 

197 Alpine Drive Shelbyville, KY 40065-8878

 

--------------------------------------------------------------------------------


 

Caretenders VS of Louisville, LLC

 

9702 Stonestreet Road, Medical Office Bldg. 1, Suite 330 Louisville, KY
40272-6820

 

 

 

Caretenders VS of Louisville, LLC

 

2206 Commerce Pkwy, Suite A LaGrange, KY 40031-8791

 

 

 

Caretenders VS of Ohio, LLC

 

1231 East Main Street Lancaster, OH 43130-4058

 

 

 

Caretenders VS of SE Ohio, LLC

 

4700 E. Galbraith Rd, Suite 300C, Cincinnati, OH 45236-2754

 

 

 

Caretenders VS of SE Ohio, LLC

 

4700 E. Galbraith Rd, Suite 300C, Cincinnati, OH 45236-2754

 

 

 

Caretenders VS of Western KY, LLC

 

2200 East Parrish Ave, Bldg. E, Suite 203 Owensboro, KY 42303-1449

 

 

 

Caretenders VS of Western KY, LLC

 

1630 Second St Henderson, KY 42420-3364

 

 

 

Caretenders VS of Western KY, LLC

 

352 East Center Street Madisonville, KY 42431-2136

 

 

 

Caretenders VS of Western KY, LLC

 

112 McMurtry Street Suite 2 Hartford, KY 42347

 

 

 

Caretenders VS of Western KY, LLC

 

1310 US Highway 62 West, Princeton, KY 42445-6106

 

 

 

Connecticut Home Health Care, Inc.

 

56 Quarry Rd, Trumbull CT 06611-4874

 

 

 

Connecticut Home Health Care, Inc.

 

56 Quarry Rd, Trumbull CT 06611-4874

 

 

 

HHA of Wisconsin, LLC

 

2707 Kennedy Rd, Suite 200, Janesville, WI 53545-0488

 

 

 

HHA of Wisconsin, LLC

 

13700 W. National Ave, Suite 228, New Berlin, WI 53151

 

--------------------------------------------------------------------------------


 

HHA of Wisconsin, LLC

 

2020 West 9th Ave, Oshkosh, WI 54904-8072

 

 

 

HHA of Wisconsin, LLC

 

93 South Pioneer Rd, Suite 100, Fond du Lac WI 54935-3802

 

 

 

HHA of Wisconsin, LLC

 

93 South Pioneer Rd, Suite 100, Fond du Lac WI 54935-3802

 

 

 

HHA of Wisconsin, LLC

 

631 E Calumet St, Suite 2, Chilton, WI 53014-1609

 

 

 

HHA of Wisconsin, LLC

 

631 E Calumet St, Suite 2, Chilton, WI 53014-1609

 

 

 

HHA of Wisconsin, LLC

 

1476 Kenwood Dr, Menasha, WI 54952-1134

 

 

 

HHA of Wisconsin, LLC

 

1476 Kenwood Dr, Menasha, WI 54952-1134

 

 

 

HHA of Wisconsin, LLC

 

2020 West 9th Ave, Oshkosh, WI 54904-8072

 

 

 

HHA of Wisconsin, LLC

 

2100 Riverside Dr, Suite 103, Green Bay, WI 54301-2375

 

 

 

HHA of Wisconsin, LLC

 

2100 Riverside Dr, Suite 103, Green Bay, WI 54301-2375

 

 

 

HHA of Wisconsin, LLC

 

3900 Hall Avenue, Suite A Marinette, WI 54143-1062

 

 

 

HHA of Wisconsin, LLC

 

3900 Hall Avenue, Suite A Marinette, WI 54143-1062

 

 

 

HHA of Wisconsin, LLC

 

333 N Munsert Ave, Oconto Falls, WI 54154-1088

 

 

 

HHA of Wisconsin, LLC

 

321 N Munsert Ave, Oconto Falls, WI 54154-1088

 

--------------------------------------------------------------------------------


 

HHA of Wisconsin, LLC

 

1425-B State Hwy 16, La Crosse, WI 54601-0488

 

 

 

HHA of Wisconsin, LLC

 

1425-B State Hwy 16, La Crosse, WI 54601-0488

 

 

 

HHA of Wisconsin, LLC

 

2523 West Folsom St, Suite B, Eau Claire, WI 54703-2463

 

 

 

HHA of Wisconsin, LLC

 

2523 West Folsom St, Suite B, Eau Claire, WI 54703-2463

 

 

 

Home Health Agency- Central Pennsylvania, LLC

 

6310 Allentown Blvd, Ste 100 Harrisburg, PA 17112-2739

 

 

 

Home Health Agency- Central Pennsylvania, LLC

 

873 Clare Lane, York, PA 17402-4317

 

 

 

Home Health Agency- Central Pennsylvania, LLC

 

221 Hospital Drive, Suite 2, Tyrone, PA 16686-1808

 

 

 

Home Health Agency- Collier, LLC

 

5260 Station Way, Bld B, Sarasota, FL 34233-3232

 

 

 

Home Health Agency- Hillsborough, LLC

 

1802 59th Street West, Bradenton, FL 34209-4630

 

 

 

Home Health Agency- Indiana, LLC

 

600 N. Weinbach Ave, Suite 610, Evansville, IN 47711-5976

 

 

 

Home Health Agency- Indiana, LLC

 

111 Garwood Road, Richmond, IN 47374-6031

 

 

 

Home Health Agency- Pennsylvania, LLC

 

600 North Bell Ave, Suite 130 , Carnegie, PA 15106-4324

 

 

 

Home Health Agency- Philadelphia, LLC

 

Beltway Commons, 426 Airport Road, Suite 138, Hazle Township, PA 18202-3361

 

 

 

Home Health Agency- Philadelphia, LLC

 

5000 Tilghman St Suite 110 Allentown PA 18104-9167

 

--------------------------------------------------------------------------------


 

Home Health Agency- Pinellas, LLC

 

7330 Little Road Suite 101, New Port Richey, FL 34654-5525

 

 

 

Home Health Care by Black Stone of Central Ohio, LLC

 

445 Hutchinson Ave, Suite 640, Columbus, OH 43235-5677

 

 

 

Home Health Care by Black Stone of Cincinnati, LLC

 

4700 E. Galbraith Rd Suite 300A, Cincinnati OH 45236-2754

 

 

 

Home Health Care by Black Stone of Cincinnati, LLC

 

4700 E. Galbraith Rd Suite 300B, Cincinnati OH 45236-2754

 

 

 

Home Health Care by Black Stone of Dayton, LLC

 

3044 Kettering Blvd. Dayton, OH 45439-1922

 

 

 

Home Health of Jefferson Co, LLC

 

9510 Ormsby Station Rd, Suite 103, Louisville, KY 40223-5016

 

 

 

Home Health of Jefferson Co, LLC

 

10140 Linn Station Rd, Louisville, KY 40223-3813

 

 

 

IN Homecare Network Central, LLC

 

5128 E. Stop 11 Rd Suite 37 Indianapolis IN 46237-6338

 

 

 

IN Homecare Network North, LLC

 

1800 N. Wabash St, Ste 100, Marion IN 46952-1300

 

 

 

IN Homecare Network North, LLC

 

2190 North Point D Warsaw, IN 46582-9043

 

 

 

IN Homecare Network North, LLC

 

330 S. 5th Street, Logansport, IN 46947-3150

 

 

 

IN Homecare Network North, LLC

 

3705 N. Briarwood Ln Muncie, IN 47304-6361

 

 

 

Litson Certified Care, Inc.

 

700 Corporate Blvd, Newburgh, NY 12550-6416

 

 

 

Litson Certified Care, Inc.

 

803 Grant Avenue, Lake Katrine, NY 12449-5352

 

--------------------------------------------------------------------------------


 

Litson Health Care, Inc.

 

726 East Main St, Suite 501, Middletown, NY 10940-2653

 

 

 

Litson Health Care, Inc.

 

803 Grant Avenue, Lake Katrine, NY 12449-5352

 

 

 

Litson Health Care, Inc.

 

4 Commerce Street, Suite B-2, Poughkeepsie, NY 12603

 

 

 

Mederi Caretenders VS of Broward, LLC

 

4901 NW 17th Way, Suite 104 Ft. Lauderdale, FL 33309-3770

 

 

 

Mederi Caretenders VS of Broward, LLC

 

4 Harvard Circle, Ste 950, West Palm Beach, FL 33409-1990

 

 

 

Mederi Caretenders VS of SE FL, LLC

 

1285 36th Street, Suite 201 Vero Beach, FL 32960-6588

 

 

 

Mederi Caretenders VS of SE FL, LLC

 

1840 SE Port St. Lucie Blvd Morningside Professional Plaza Port St. Lucie, FL
34952-5545

 

 

 

Mederi Caretenders VS of SW FL, LLC

 

6150 Diamond Center Court, Suite A Ft. Myers, FL 33912-7147

 

 

 

Mederi Caretenders VS of SW FL, LLC

 

3459 Pine Ridge Rd. #801 Naples, FL 34109-3838

 

 

 

Mederi Caretenders VS of Tampa, LLC

 

7823 N Dale Mabry Hwy Ste 107 Tampa 33614-3273

 

 

 

Mederi Caretenders VS of Tampa, LLC

 

1476 Town Center Dr Suite 211, Lakeland, FL 33802-7971

 

 

 

Nursing Resources LLC

 

3600 Briarfield Blvd. Maumee, OH 43537-8919

 

--------------------------------------------------------------------------------


 

OMNI Home Health- District 1, LLC

 

8800 University Parkway, Ste C-3, Pensacola, FL 32514-4928

 

 

 

OMNI Home Health- District 2, LLC

 

1617 Tennessee Ave Lynn Haven, FL 32444-3652

 

 

 

OMNI Home Health- District 2, LLC

 

2343 Hansen Ln Suite 1 Tallahassee, FL 32301-4888

 

 

 

OMNI Home Health- District 4, LLC

 

2651 Park Street, Jacksonville, FL 32204-4519

 

 

 

OMNI Home Health- Hernando, LLC

 

3900 Crill Ave, Palatka, FL 32177-9171

 

 

 

OMNI Home Health- Hernando, LLC

 

183 SW Bascom Norris Dr, Suite 107, Lake City, FL 32025-1514

 

 

 

OMNI Home Health- Hernando, LLC

 

95 NW 253rd St, Newberry FL 32669-3422

 

 

 

OMNI Home Health- Hernando, LLC

 

3200 SW 34th Avenue, Suite 301 , Ocala, FL 34474-7463

 

 

 

OMNI Home Health- Hernando, LLC

 

4359 South Suncoast Boulevard, Homosassa, FL 34446-1181

 

 

 

OMNI Home Health- Jacksonville, LLC

 

3890 Dunn Ave, Ste 103 1A, Jacksonville FL 32218-6428

 

 

 

Patient Care HHA, LLC

 

370 James St, Suite 303, New Haven, CT 06513-3091

 

 

 

Patient Care HHA, LLC

 

370 James St, Suite 303, New Haven, CT 06513-3091

 

 

 

Patient Care Medical Services, Inc.

 

300 Executive Drive, Suite 175 West Orange, NJ 07052-0077

 

 

 

Patient Care Medical Services, Inc.

 

495 N. 13th Street, Suite 24-2-1 Newark, NJ 07107-1317

 

--------------------------------------------------------------------------------


 

Patient Care New Jersey, Inc.

 

6 Brighton Rd Ste 107, Clifton NJ 07012-1604

 

 

 

Patient Care New Jersey, Inc.

 

299 Cherry Hill Road, Suite 205, Parsippany, NY 07054-1124

 

 

 

Patient Care New Jersey, Inc.

 

299 Market St, Ste 400, Saddlebrook, NJ 07663-5317

 

 

 

Patient Care New Jersey, Inc.

 

795 Franklin Ave, Ste C201 Franklin Lakes, NJ 07417-1368

 

 

 

Patient Care of Hudson County, LLC

 

120 Lefante Way Bayonne, NJ 07002-5060

 

 

 

Patient Care Pennsylvania, Inc.

 

2201 Ridgewood Road, Suite 210 Wyomissing, PA 19610-1196

 

 

 

Patient Care Pennsylvania, Inc.

 

2201 Ridgewood Road, Suite 210 Wyomissing, PA 19610-1196

 

 

 

Priority Care, Inc.

 

120 East Avenue, Suite 2E, Norwalk, CT 06851

 

 

 

Priority Care, Inc.

 

11 Lake Ave Ext., Suite 2W Danbury, CT 06811-5258

 

 

 

Priority Care, Inc.

 

185 Silas Deane Highway, 3rd Floor, Wethersfield, CT 06109

 

 

 

Priority Care, Inc.

 

1344 Silas Deane Hwy, Rocky Hill, CT 06067-1342

 

 

 

Priority Care, Inc.

 

3074 Whitney Ave, Hamden, CT 06518-2391

 

 

 

Priority Care, Inc.

 

1 Long Wharf Drive, Suite 102 New Haven, CT 06511-5991

 

 

 

SunCrest Companion Services, LLC

 

168 Cude Lane, Madison TN, 37115-2202

 

--------------------------------------------------------------------------------


 

SunCrest Healthcare of East Tennessee, LLC

 

117 C East Bryant Street, Smithville, TN 37166-1339

 

 

 

SunCrest Healthcare of East Tennessee, LLC

 

471 West Broad Street, Smithville, TN 37166-1116

 

 

 

SunCrest Healthcare of East Tennessee, LLC

 

345 S. Jefferson Street, Suite 201, Cookeville, TN 38501-3492

 

 

 

SunCrest Healthcare of East Tennessee, LLC

 

1312 W. Main Stree, Suite A, Lebanon, TN 37087-3284

 

 

 

SunCrest Healthcare of East Tennessee, LLC

 

417 North Chancery Street, McMinnville, TN 37110-2049

 

 

 

SunCrest Healthcare of East Tennessee, LLC

 

7D Cook Street, Sparta, TN 38583-1590

 

 

 

SunCrest Healthcare of East Tennessee, LLC

 

828 McMinnville Highway, Woodbury, TN 37190-1241

 

 

 

SunCrest Healthcare of Middle TN, LLC

 

168 Cude Lane, Madison TN, 37115-2202

 

 

 

SunCrest Healthcare of Middle TN, LLC

 

1210 Briarville Road, Building D, Madison, TN 37115-5141

 

 

 

SunCrest Healthcare of Middle TN, LLC

 

1896 General George Patton Drive, Suite 500, Franklin, TN 37067-4608

 

 

 

SunCrest Healthcare of Middle TN, LLC

 

600 West Nashville Pike, Suite 200, Gallatin, TN 37066-7140

 

 

 

SunCrest Healthcare of Middle TN, LLC

 

12124 Highway 52W Suite 2 Westmoreland TN 37186-3245

 

--------------------------------------------------------------------------------


 

SunCrest Healthcare of West Tennessee, LLC

 

2606 Corporate Avenue, Suite 201, Memphis, TN 38132-1708

 

 

 

SunCrest Healthcare of West Tennessee, LLC

 

2606 Corporate Avenue, Suite 201, Memphis, TN 38132-1708

 

 

 

SunCrest Healthcare of West Tennessee, LLC

 

1310 East College Street, Brownsville, TN 38012-1657

 

 

 

SunCrest Healthcare of West Tennessee, LLC

 

2007 Oak Tree Cove, Hernando, MS 38632-1198

 

 

 

SunCrest Healthcare of West Tennessee, LLC

 

621 HWY 7 South, Suite D, Holly Springs, MS 38635-9129

 

 

 

SunCrest Healthcare of West Tennessee, LLC

 

608-C Tennessee Street, Bolivar, TN 38008-2443

 

 

 

SunCrest Home Health of AL, Inc.

 

222-224 7th Street South, Clanton, AL 35045-3704

 

 

 

SunCrest Home Health of Georgia, Inc.

 

2400 Lake Park Dr., Ste 110, Smyrna, GA 30080-8993

 

 

 

SunCrest Home Health of Georgia, Inc.

 

906A Interstate Ridge Drive, Gainesville, GA 30501-7074

 

 

 

SunCrest Home Health of Georgia, Inc.

 

29 Upper Riverdale Road Southwest, Suite 130, Riverdale, GA 30274-2616

 

 

 

SunCrest Home Health of Georgia, Inc.

 

315 South 9th Street, Griffin, GA 30224-4111

 

 

 

SunCrest Home Health of Georgia, Inc.

 

246 Bullsboro Drive, Suite D & E, Newnan, GA 30263-3166

 

 

 

SunCrest Home Health of Georgia, Inc.

 

5109 Highway 278 NE, Suite C,, Covington, GA 30014-2608

 

--------------------------------------------------------------------------------


 

SunCrest Home Health of Georgia, Inc.

 

4307 Ogeechee Road Suites 106 & 107 Savannah, GA 31405-1253

 

 

 

SunCrest Home Health of Manchester, Inc.

 

121 N. Irwin Street, Manchester, TN 37355

 

 

 

SunCrest Home Health of Manchester, Inc.

 

121 North Irwin St. Manchester, TN 37355-1526

 

 

 

SunCrest Home Health of Manchester, Inc.

 

215 Castlewood Drive, Suite C, Murfreesboro, TN 37129-5164

 

 

 

SunCrest Home Health of Manchester, Inc.

 

313 Colloredo Boulevard, Suites 4 & 5, Shelbyville, TN 37160-2788

 

 

 

SunCrest Home Health of Manchester, Inc.

 

155 Hospital Rd., Suite B, Winchester, TN 37398-2495

 

 

 

SunCrest Home Health of Nashville, Inc.

 

2292 Dalton Dr Suite A, Clarksville, TN 37043-8960

 

 

 

SunCrest Home Health of Nashville, Inc.

 

2292 Dalton Dr Suite A, Clarksville, TN 37043-8960

 

 

 

SunCrest Home Health of Nashville, Inc.

 

699 Highway 70 E, Dickson, TN 37055-2156

 

 

 

SunCrest Home Health of South GA, Inc.

 

110 E. 4th Street, Adel, GA 31620-2730

 

 

 

SunCrest Home Health of South GA, Inc.

 

415 Cowart Ave, Suites A & B, Valdosta, GA 31602-2649

 

 

 

SunCrest Home Health of Tampa, LLC

 

5100 West Lemon St, Suite 110, Tampa, FL 33609-1108

 

 

 

SunCrest Home Health of Tampa, LLC

 

50 S. Belcher Rd, Suite 112, Clearwater, FL 33765

 

 

 

SunCrest Home Health- Southside, LLC

 

2680 Lawrenceville Highway, Suite 201, Box 6, Decatur, GA 30033-2526

 

 

 

SunCrest Outpatient Rehab Services, LLC

 

9143 Phillips Highway, Suite 170, Jacksonville, FL 32256-1361

 

--------------------------------------------------------------------------------


 

Tennessee Nursing Services of Morristown, Inc.

 

657 Broadway Ste B Jefferson City TN 37760

 

 

 

Tennessee Nursing Services of Morristown, Inc.

 

105 W. Stone Dr, Kingsport, TN 37660-3365

 

 

 

Tennessee Nursing Services of Morristown, Inc.

 

657 Broadway, Suite C, Jefferson City, TN 37760-4949

 

 

 

Tennessee Nursing Services of Morristown, Inc.

 

409 Cawood Road, Tazewell, TN 37879-3026

 

 

 

Trigg County Home Health, Inc.

 

72 Lone Oak Drive Cadiz KY 42211-6520

 

 

 

Westerm Region Health Corporation

 

346 Delaware Ave, Buffalo, NY 14202-1804

 

 

 

Westerm Region Health Corporation

 

220 Fluvanna Ave, Suite 200, Jamestown, NY 14701-2051

 

 

 

Westerm Region Health Corporation

 

95 N. Main Street, Suite 104, Wellsville, NY 14895-1280

 

 

 

Willcare, Inc.

 

346 Delaware Ave, Buffalo, NY 14202-1804

 

 

 

Willcare, Inc.

 

9701 Niagara Falls Blvd, Suite C, Niagara Falls, NY 14304-1940

 

 

 

Willcare, Inc.

 

220 Fluvanna Ave, Suite 200, Jamestown, NY 14701-2051

 

 

 

Willcare, Inc.

 

2211 West State St, Suite 123, Olean, NY 14760-1951

 

--------------------------------------------------------------------------------


 

Exhibit C
to Amended and Restated Security Agreement

 

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

 

1.                                      Uniform Commercial Code Filings

 

Grantor

 

Office Where Financing
Statement Is to Be Filed

Adult Day Care of America, Inc.

 

DE

AFAM Merger, Inc.

 

DE

Cambridge Home Health Care Holdings, Inc.

 

DE

Cambridge Home Health Care, Inc.

 

OH

Cambridge Home Health Care, Inc./Private

 

OH

Caretenders of Cleveland, Inc.

 

KY

Caretenders of Columbus, Inc.

 

KY

Caretenders Visiting Services Employment Company, Inc.

 

KY

National Health Industries, Inc.

 

KY

OMNI Home Health Holdings, Inc.

 

DE

Patient Care Medical Services, Inc.

 

NJ

Patient Care New Jersey, Inc.

 

DE

Patient Care Pennsylvania, Inc.

 

DE

Patient Care, Inc.

 

DE

Priority Care, Inc.

 

CT

SunCrest Healthcare, Inc.

 

GA

SunCrest Home Health of AL, Inc.

 

AL

SunCrest Home Health of Claiborne County, Inc.

 

TN

SunCrest Home Health of Georgia, Inc.

 

GA

SunCrest Home Health of Manchester, Inc.

 

TN

SunCrest Home Health of Nashville, Inc.

 

TN

SunCrest Home Health of South GA, Inc.

 

GA

 

--------------------------------------------------------------------------------


 

Grantor

 

Office Where Financing
Statement Is to Be Filed

SunCrest LBL Holdings, Inc.

 

TN

SunCrest TeleHealth Services, Inc.

 

TN

Tennessee Nursing Services of Morristown, Inc.

 

TN

Trigg County Home Health, Inc.

 

KY

AFAM Acquisition, LLC

 

KY

Almost Family ACO Services of Kentucky, LLC

 

KY

Almost Family ACO Services of South Florida, LLC

 

FL

Almost Family ACO Services of Tennessee, LLC

 

TN

Almost Family PC of Ft. Lauderdale, LLC

 

FL

Almost Family PC of Kentucky, LLC

 

KY

Almost Family PC of SW Florida, LLC

 

FL

Almost Family PC of West Palm, LLC

 

FL

BGR Acquisition, LLC

 

FL

Caretenders of Jacksonville, LLC

 

FL

Caretenders Visiting Services of District 6 LLC

 

KY

Caretenders Visiting Services of District 7 LLC

 

KY

Caretenders Visiting Services of Gainesville, LLC

 

FL

Caretenders Visiting Services of Hernando County, LLC

 

FL

Caretenders Visiting Services of Kentuckiana, LLC

 

KY

Caretenders Visiting Services of Columbus, LLC

 

OH

Caretenders Visiting Services of Ocala, LLC

 

FL

Caretenders Visiting Services of Orlando, LLC

 

KY

Caretenders Visiting Services of Pinellas County, LLC

 

FL

Caretenders Visiting Services of Southern Illinois, LLC

 

IL

Caretenders Visiting Services of St. Augustine, LLC

 

FL

Caretenders Visiting Services of St. Louis, LLC

 

MO

Caretenders VNA of Ohio, LLC

 

OH

 

--------------------------------------------------------------------------------


 

Grantor

 

Office Where Financing
Statement Is to Be Filed

Caretenders VS of Boston, LLC

 

MA

Caretenders VS of Central KY, LLC

 

KY

Caretenders VS of Lincoln Trail, LLC

 

KY

Caretenders VS of Louisville, LLC

 

KY

Caretenders VS of Ohio, LLC

 

OH

Caretenders VS of SE Ohio, LLC

 

OH

Caretenders VS of Western KY, LLC

 

KY

Home Health Agency - Central Pennsylvania, LLC

 

FL

Home Health Agency - Brevard, LLC

 

FL

Home Health Agency - Broward, Inc.

 

FL

Home Health Agency - Collier, LLC

 

FL

Home Health Agency - Hillsborough, LLC

 

FL

Home Health Agency - Illinois, LLC

 

FL

Home Health Agency - Indiana, LLC

 

FL

Home Health Agency - Palm Beaches, LLC

 

FL

Home Health Agency - Pennsylvania, LLC

 

FL

Home Health Agency - Philadelphia, LLC

 

FL

Home Health Agency - Pinellas, LLC

 

FL

Imperium Health Management, LLC

 

KY

IN Homecare Network Central, LLC

 

IN

IN Homecare Network North, LLC

 

IN

Mederi Caretenders VS of SE FL, LLC

 

FL

Mederi Caretenders VS of Broward, LLC

 

FL

Mederi Caretenders VS of SW FL, LLC

 

FL

Mederi Caretenders VS of Tampa, LLC

 

FL

OMNI Home Health Services, LLC

 

DE

OMNI Home Health - District 1, LLC

 

FL

 

--------------------------------------------------------------------------------


 

Grantor

 

Office Where Financing
Statement Is to Be Filed

OMNI Home Health - District 2, LLC

 

FL

OMNI Home Health - District 4, LLC

 

FL

OMNI Home Health - Hernando, LLC

 

FL

OMNI Home Health - Jacksonville, LLC

 

FL

OMNI Health Management, LLC

 

FL

Patient Care Connecticut LLC

 

CT

Princeton Home Health, LLC

 

AL

SunCrest Companion Services, LLC

 

TN

SunCrest HealthCare of East Tennessee, LLC

 

TN

SunCrest Healthcare of Middle TN, LLC

 

TN

SunCrest HealthCare of West Tennessee, LLC

 

TN

SunCrest Home Health of Tampa, LLC

 

FL

SunCrest Home Health of MO, Inc.

 

MO

SunCrest Home Health of North Carolina, Inc.

 

NC

SunCrest Home Health - Southside, LLC

 

GA

SunCrest Outpatient Rehab Services of TN, LLC

 

TN

SunCrest Outpatient Rehab Services, LLC

 

TN

Bracor, Inc.

 

NY

BHC Services, Inc.

 

NY

Western Region Health Corporation

 

NY

Willcare, Inc.

 

NY

Patient’s Choice Homecare, LLC

 

CT

Connecticut Home Health Care, Incorporated

 

CT

Litson Certified Care, Inc.

 

NY

Litson Health Care, Inc.

 

NY

Ingenios Health Holdings, Inc.

 

DE

Ingenios Health Co.

 

DE

 

--------------------------------------------------------------------------------


 

Grantor

 

Office Where Financing
Statement Is to Be Filed

Black Stone Operations, LLC

 

OH

Black Stone of Cincinnati, LLC

 

OH

Black Stone of Dayton, LLC

 

OH

Black Stone of Central Ohio, LLC

 

OH

Black Stone of Northwest Ohio, LLC

 

OH

Blackstone Group, LLC

 

OH

Blackstone Health Care, LLC

 

OH

S&B Health Care, LLC

 

OH

Advanced Geriatric Education & Consulting, LLC

 

OH

Black Stone of Northeast Ohio, LLC

 

OH

MJ Nursing at Black Stone, LLC

 

OH

Care Advisors by Black Stone, LLC

 

OH

Assisted Care by Black Stone of Cincinnati, LLC

 

OH

Home Health Care by Black Stone of Cincinnati, LLC

 

OH

Assisted Care by Black Stone of Dayton, LLC

 

OH

Home Health Care by Black Stone of Dayton, LLC

 

OH

Assisted Care by Black Stone of Central Ohio, LLC

 

OH

Home Health Care by Black Stone of Central Ohio, LLC

 

OH

Home Health Care by Black Stone of Northwest Ohio, LLC

 

OH

Assisted Care by Black Stone of Northwest Ohio, LLC

 

OH

Patient Care of Hudson County, LLC

 

NJ

Long Term Solutions, Inc.

 

MA

Home Health of Jefferson Co, LLC

 

KY

HHA of Wisconsin, LLC

 

WI

Patient Care HHA, LLC

 

CT

 

--------------------------------------------------------------------------------


 

2.                                                                                     
Copyright, Patent and Trademark Filings

 

None

 

3.                                                                                     
Actions with respect to Investment Property — control agreements for following:

 

Bank

 

Account Name

 

Account #

SVB

 

Ingenios Health Holdings Inc

 

3300877650

JP Morgan

 

Almost Family Inc Adult Day Health Services Accounts Payable

 

616285748

JP Morgan

 

Almost Family Inc Adult Day Health Services Payroll Account

 

616285755

JP Morgan

 

Almost Family Inc DBA Caretenders Adult Day Health Services CDA Accounts Payable

 

629112087

JP Morgan

 

Almost Family Inc DBA Caretenders Adult Day Health Services CDA Payroll Account

 

629112004

JP Morgan

 

Almost Family Inc Insurance Account

 

695262873

JP Morgan

 

Almost Family Inc Operating Account*

 

619032345

JP Morgan

 

Almost Family Inc DBA Mederi/Caretenders/National Health Industries*

 

622593507

Key Bank

 

Cambridge Home Health Care Inc/Private

 

359681036521

Key Bank

 

Cambridge Home Health Care Holdings Inc Funding Account

 

359681202206

Key Bank

 

Black Stone Operations LLC

 

353211001964

Key Bank

 

Blackstone Group LLC

 

354441002285

Key Bank

 

MJ Nursing at Black Stone LLC

 

359681256780

Key Bank

 

Assisted Care by Black Stone

 

359681282190

Key Bank

 

Home Health Care by Black Stone

 

359681282208

Key Bank

 

Home Healthcare by Black Stone of Dayton

 

359681301545

Key Bank

 

Assisted Care by Black Stone of Cincinnati

 

359681301560

Key Bank

 

Home Health Care by Black Stone of Cincinnati

 

359681301578

Key Bank

 

Assisted Care by Black Stone of Dayton

 

359681301644

Key Bank

 

Black Stone Operations LLC Black Stone Ops

 

359681373593

 

--------------------------------------------------------------------------------


 

Bank

 

Account Name

 

Account #

Key Bank

 

Black Stone Operations, LLC

 

359681376604

Key Bank

 

Nursing Resources LLC*

 

359681381687

Key Bank

 

Blackstone Health Care, LLC

 

359681396065

First Tennessee

 

BGR Acquisition LLC

 

185501604

First Tennessee

 

Home Health Agency Broward Inc Broward Deposit Account

 

185501436

First Tennessee

 

Home Health Agency Columbus LLC Columbus Deposit Account

 

185501352

First Tennessee

 

Suncrest Healthcare Inc Flexible Savings Account

 

183795417

First Tennessee

 

Suncrest Home Health of Georgia Inc Gainesville HH Deposit Account*

 

185501674

First Tennessee

 

Home Health Agency Central Pennsylvania LLC

 

185501457

First Tennessee

 

Home Health Agency Illinois LLC Illinois Deposit Account

 

185501408

First Tennessee

 

Suncrest Healthcare Inc Main Account

 

185501471

First Tennessee

 

Omni Home Health District 1 LLC District 1 Deposit Account

 

185501387

First Tennessee

 

Omni Home Health District 4 LLC DBA St. Vincent’s Home Health District 4 Deposit
Account

 

185501429

First Tennessee

 

Omni Home Health Jacksonville LLC Jacksonville Deposit Account

 

185501394

First Tennessee

 

Home Health Agency Palm Beaches LLC Palm Beaches Deposit Account

 

185501422

First Tennessee

 

Home Health Agency Pennsylvania LLC Pennsylvania Deposit Account

 

185501366

First Tennessee

 

Home Health Agency Pinellas LLC Pinellas Deposit Account

 

185501415

First Tennessee

 

Suncrest Home Health of Georgia Inc Riverdale HH Deposit Account*

 

185501681

First Tennessee

 

Suncrest Companion Services LLC Comp Deposit Account

 

185501618

First Tennessee

 

Suncrest Healthcare of East TN LLC HH Deposit Account

 

185501625

 

--------------------------------------------------------------------------------


 

Bank

 

Account Name

 

Account #

First Tennessee

 

Suncrest Healthcare of Middle TN LLC HH Deposit Account

 

185501646

First Tennessee

 

Suncrest Home Health of MO Inc HH Deposit Account

 

185501653

First Tennessee

 

Suncrest Home Health of Tampa LLC HH Deposit Account

 

185501485

First Tennessee

 

TN Nursing Services of Morristown Inc HH Deposit Account

 

185501723

First Tennessee

 

Home Health Agency Brevard LLC Brevard Deposit Account

 

185501359

First Tennessee

 

Home Health Agency Collier LLC Collier Deposit Account

 

185501331

First Tennessee

 

Suncrest Healthcare Inc Disbursement Account

 

185501478

First Tennessee

 

Suncrest Healthcare Inc Health Insurance Account

 

185501464

First Tennessee

 

Home Health Agency Hillsborough LLC Hillsborough Deposit Account

 

185501338

First Tennessee

 

Home Health Agency Indiana LLC Indiana Deposit Account

 

185501450

First Tennessee

 

Suncrest Home Health of Georgia Inc Marietta HH Deposit Account*

 

185501688

First Tennessee

 

Omni Home Health District 2 LLC District 2 Deposit Account

 

185501380

First Tennessee

 

Omni Home Health Hernando LLC Hernando Deposit Account

 

185501401

First Tennessee

 

Suncrest Healthcare Inc Payroll Account

 

183795354

First Tennessee

 

Home Health Agency Philadelphia LLC Philadelphia Deposit Account

 

185501373

First Tennessee

 

Suncrest Outpatient Rehab Services LLC Rehab Deposit Account

 

185501695

First Tennessee

 

Suncrest Home Health Southside LLC HH Deposit Account

 

185501716

First Tennessee

 

Suncrest Home Health of South GA Inc HH Deposit Account*

 

185501709

First Tennessee

 

Suncrest Home Health of AL Inc HH Deposit Account

 

185501597

First Tennessee

 

Suncrest Home Health of Manchester Inc HH Deposit Account

 

185501639

 

--------------------------------------------------------------------------------


 

Bank

 

Account Name

 

Account #

First Tennessee

 

Suncrest Home Health of Georgia Inc Covington HH Deposit Account*

 

185501667

First Tennessee

 

Suncrest Home Health of Nashville Inc HH Deposit Account

 

185501660

First Tennessee

 

Suncrest Healthcare of West TN LLC HH Deposit Account

 

185501324

First Tennessee

 

Trigg County Home Health Inc HH Deposit Account

 

185501317

M&T

 

Bracor Inc DBA Willcare Payroll

 

8889713486

M&T

 

Bracor Management Concentration Account

 

9849193942

M&T

 

Bracor Management General Account*

 

8891671664

M&T

 

Litson Certified Care DBA Willcare Payroll Account

 

8700812392

M&T

 

Connecticut Home Health Care Inc Operating Account

 

9861735604

M&T

 

Litson Health Care Inc DBA Willcare Payroll Account

 

8700812384

M&T

 

Patients Choice Homecare

 

9850261513

M&T

 

BHC Services Inc DBA Willcare Payroll Account

 

148825

M&T

 

Willcare Inc DBA Willcare Payroll Account

 

8889713502

US Bank

 

Advanced Geriatric Education & Consulting LLC DBA House Calls by Black Stone*

 

130119033582

5/3rd

 

Nursing Resources LLC

 

80229429

Middlesex

 

Long Term Solutions Inc

 

800108703

 

4.                                                                                     
Other Actions

 

None

 

--------------------------------------------------------------------------------


 

ANNEX I

 

to

 

AMENDED AND RESTATED SECURITY AGREEMENT

 

Reference is hereby made to the Amended and Restated Security Agreement (as
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), dated as of December 5, 2016, made by each of ALMOST FAMILY, INC.,
a Delaware corporation (the “Borrower”) and the other Subsidiaries of the
Borrower listed on the signature pages thereto (and together with any additional
Subsidiaries, including the undersigned, which become parties thereto by
executing a Supplement in substantially the form hereof, the “Grantors”), in
favor of the Administrative Agent for the benefit of itself and the ratable
benefit of the Secured Parties.  Capitalized terms used herein and not defined
herein shall have the meanings given to them in the Agreement.

 

By its execution below, the undersigned, [NAME OF NEW GRANTOR], a [          ]
[corporation/limited liability company/limited partnership] (the “New Grantor”)
agrees to become, and does hereby become, a Grantor under the Agreement and
agrees to be bound by the Agreement as if originally a party thereto.  The New
Grantor hereby collaterally assigns and pledges to the Administrative Agent for
the benefit of itself and for the ratable benefit of the Secured Parties, and
grants to the Administrative Agent for the benefit of itself and for the ratable
benefit of the Secured Parties, a security interest in all of the New Grantor’s
right, title and interest in and to the Collateral, whether now owned or
hereafter acquired, to secure the prompt and complete payment and performance of
the Secured Obligations.

 

By its execution below, the undersigned represents and warrants as to itself
that all of the representations and warranties contained in the Agreement are
true and correct in all respects as of the date hereof.  New Grantor represents
and warrants that the supplements to the Exhibits to the Agreement attached
hereto are true and correct in all respects and such supplements set forth all
information required to be scheduled under the Agreement. New Grantor shall take
all steps necessary and required under the Agreement to perfect, in favor of the
Administrative Agent, a first-priority security interest in and lien against New
Grantor’s Collateral.

 

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE COMMONWEALTH OF KENTUCKY.

 

IN WITNESS WHEREOF, the New Grantor has executed and delivered this Annex I
counterpart to the Agreement as of this             day of             , 20   .

 

 

[NAME OF NEW GRANTOR]

 

 

 

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit A
to Amended and Restated Security Agreement

 

DESCRIPTION OF COLLATERAL

 

--------------------------------------------------------------------------------


 

Exhibit B
to Amended and Restated Security Agreement

 

OFFICES OF GRANTORS AND LOCATIONS OF COLLATERAL

 

1.                                      Complete street, city, and state
addresses of each Grantor’s:

 

A.                                    Mailing address:

 

B.                                    Chief Executive Office (if different from
A):

 

C.                                    Places where Collateral is kept (if
different from A):

 

D.                                    Places where records concerning the
Collateral are kept
(if different from A):

 

2.                                      Complete name, street, mailing, city,
county and state addresses of any person or entity other than the Grantor that
has or is intended to have possession of any of the Collateral:

 

3.                                      Description of any Intellectual Property
registered with a Governmental Agency:

 

MARK

 

DATE
ISSUED

 

REGISTRATION
NUMBER

 

SECTIONS 8 & 15
AFFIDAVIT DUE
DATE

 

RENEWAL
DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit C
to Amended and Restated Security Agreement

 

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

 

5.                                      Uniform Commercial Code Filings

 

Grantor

 

Office Where Financing Statement Is to
Be Filed

 

 

 

 

 

 

 

 

 

 

6.                                      Copyright, Patent and Trademark Filings

 

[List all filings]

 

7.                                      Actions with respect to Investment
Property

 

[Describe all actions required to obtain “control” of Investment Property]

 

8.                                      Other Actions

 

[Describe other actions to be taken]

 

--------------------------------------------------------------------------------